Exhibit 10.8

 

 

SENIOR UNSECURED CREDIT AGREEMENT

 

dated as of April 1, 2008

 

among

 

MAC-GRAY CORPORATION,

MAC-GRAY SERVICES, INC.

and

INTIRION CORPORATION,

as Borrowers,

 

THE LENDERS PARTY HERETO

 

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

BANC OF AMERICA SECURITIES LLC,

as

Sole Lead Arranger and Sole Book Manager

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Interpretive Provisions

20

1.03

Accounting Terms and Provisions

20

1.04

Rounding

21

1.05

Times of Day

21

ARTICLE II REVOLVING COMMITMENTS AND CREDIT EXTENSIONS

21

2.01

Revolving Commitments

21

2.02

Borrowings, Conversions and Continuations

21

2.03

[Reserved

22

2.04

[Reserved]

22

2.05

Repayment of Loans

23

2.06

Prepayments

23

2.07

Termination or Reduction of Revolving Commitments

24

2.08

Interest

24

2.09

Fees

25

2.10

Computation of Interest and Fees

25

2.11

Payments Generally; Administrative Agent’s Clawback

25

2.12

Sharing of Payments By Lenders

27

2.13

Evidence of Debt

28

2.14

Joint and Several Liability

28

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

29

3.01

Taxes

29

3.02

Illegality

32

3.03

Inability to Determine Rates

32

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

32

3.05

Compensation for Losses

34

3.06

Mitigation Obligations; Replacement of Lenders

34

3.07

Survival

34

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

35

4.01

Conditions to Initial Credit Extensions

35

4.02

Conditions to all Credit Extensions

37

ARTICLE V REPRESENTATIONS AND WARRANTIES

38

5.01

Organization; Powers

38

5.02

Authorization; Enforceability

38

5.03

Governmental Approvals; No Conflicts

38

5.04

Financial Condition; No Material Adverse Change

38

5.05

Properties

39

5.06

Litigation and Environmental Matters

39

5.07

Compliance with Laws and Agreements

39

5.08

Use of Proceeds

40

5.09

Taxes

40

5.10

ERISA

40

5.11

Disclosure

40

 

--------------------------------------------------------------------------------


 

5.12

Subsidiaries

40

5.13

Insurance

40

5.14

Labor Matters

40

5.15

Solvency

41

5.16

Margin Regulations; Investment Company Act

41

5.17

Taxpayer Identification Number; Other Identifying Information

41

ARTICLE VI AFFIRMATIVE COVENANTS

41

6.01

Financial Statements and Other Information

41

6.02

Notices of Material Events

42

6.03

Information Regarding Loan Parties

43

6.04

Existence; Conduct of Business

43

6.05

Payment of Obligations

44

6.06

Maintenance of Properties

44

6.07

Insurance

44

6.08

[Reserved]

44

6.09

Books and Records; Inspection and Audit Rights

44

6.10

Compliance with Laws

44

6.11

Use of Proceeds

44

6.12

Guarantee Requirement

44

6.13

[Reserved]

45

ARTICLE VII NEGATIVE COVENANTS

45

7.01

Indebtedness; Certain Equity Securities

45

7.02

Liens

46

7.03

Fundamental Changes

47

7.04

Investments, Loans, Advances, Guarantees and Acquisitions

48

7.05

Asset Sales

49

7.06

Sale and Leaseback Transactions

50

7.07

Swap Agreements

50

7.08

Restricted Payments; Certain Payments of Indebtedness

50

7.09

Transactions with Affiliates

51

7.10

Restrictive Agreements

51

7.11

Amendment of Material Documents

51

7.12

Financial Covenants

52

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

52

8.01

Events of Default

52

8.02

Application of Funds

54

ARTICLE IX ADMINISTRATIVE AGENT

55

9.01

Appointment and Authorization of Administrative Agent

55

9.02

Rights as a Lender

55

9.03

Exculpatory Provisions

56

9.04

Reliance by Administrative Agent

56

9.05

Delegation of Duties

57

9.06

Resignation of the Administrative Agent

57

9.07

Non-Reliance on Administrative Agent and Other Lenders

57

9.08

No Other Duties

58

9.09

Administrative Agent May File Proofs of Claim

58

 

--------------------------------------------------------------------------------


 

9.10

Guaranty Matters

58

ARTICLE X MISCELLANEOUS

59

10.01

Amendments, Etc

59

10.02

Notices; Effectiveness; Electronic Communication

60

10.03

No Waiver; Cumulative Remedies; Enforcement

62

10.04

Expenses; Indemnity; Damage Waiver

63

10.05

Payments Set Aside

64

10.06

Successors and Assigns

65

10.07

Treatment of Certain Information; Confidentiality

67

10.08

Right of Setoff

68

10.09

Interest Rate Limitation

68

10.10

Counterparts; Integration; Effectiveness

69

10.11

Survival of Representations and Warranties

69

10.12

Severability

69

10.13

Replacement of Lenders

69

10.14

Governing Law; Jurisdiction; Etc

70

10.15

Waiver of Jury Trial

71

10.16

No Advisory or Fiduciary Responsibility

71

10.17

Electronic Execution of Assignments and Certain Other Documents

72

10.18

USA PATRIOT Act

72

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.01

 

Acquired EBITDA

Schedule 2.01

 

Lenders and Revolving Commitments

Schedule 5.05

 

Real Property

Schedule 5.12

 

Subsidiaries

Schedule 5.13

 

Insurance

Schedule 5.17

 

Taxpayer Identification Numbers

Schedule 7.01

 

Existing Indebtedness

Schedule 7.02

 

Existing Liens

Schedule 7.04

 

Existing Investments

Schedule 7.10

 

Restrictive Agreements

Schedule 10.02

 

Notice Addresses

 

EXHIBITS

 

Exhibit 2.02

 

Form of Loan Notice

Exhibit 2.13

 

Form of Revolving Note

Exhibit 6.01(c)

 

Form of Compliance Certificate

Exhibit 10.06

 

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

SENIOR UNSECURED CREDIT AGREEMENT

 

This SENIOR UNSECURED CREDIT AGREEMENT (this “Credit Agreement”) is entered into
as of April 1, 2008, among MAC-GRAY CORPORATION, a Delaware corporation (the
“Parent Borrower”), MAC-GRAY SERVICES, INC., a Delaware corporation (“MGS”), and
INTIRION CORPORATION, a Delaware corporation (“Intirion”; together with the
Parent Borrower and MGS, each a “Borrower” and collectively the “Borrowers”),
the Lenders party hereto, and BANK OF AMERICA, N.A., as Administrative Agent.

 

W I T N E S S E T H

 

WHEREAS, the Borrowers have requested that the Lenders provide a 364-day
revolving credit facility for the purposes set forth herein; and

 

WHEREAS, the Lenders have agreed to make the requested 364-day revolving credit
facility available on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

 


ARTICLE I


 


DEFINITIONS AND ACCOUNTING TERMS


 

1.01        Defined Terms.

 

As used in this Credit Agreement, the following terms have the meanings provided
below:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Loan Documents, or any successor
administrative agent pursuant to the terms hereof.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Parent
Borrower and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire for the
Lenders in a form supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning provided in Section 10.02(c).

 

“Aggregate Revolving Commitments” means the aggregate principal amount of the
Revolving Commitments of all the Lenders.

 

--------------------------------------------------------------------------------


 

“Aggregate Revolving Committed Amount” has the meaning provided in Section 2.01.

 

“Applicable Percentage” means (a) five percent (5%) per annum, in the case of
Eurodollar Rate Loans, and (b) four percent (4%) per annum, in the case of Base
Rate Loans.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means BAS, in its capacity as sole lead arranger and sole book
manager.

 

“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two (2) or more Approved Funds managed by the same investment
advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)) and accepted by the Administrative Agent, in substantially
the form of Exhibit 10.06 or any other form approved by the Administrative
Agent.

 

“Attributed Principal Amount” means (a) in the case of capital leases, the
amount of Capital Lease Obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP and (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
appropriate reserve amounts.

 

“Automatic Laundry” means Automatic Laundry Companies, Ltd., a Texas limited
partnership.

 

“Automatic Laundry Acquisition” means the acquisition of all or substantially
all of the Equity Interests of Automatic Laundry by the Parent Borrower or its
Affiliates pursuant to the terms and conditions of the Automatic Laundry
Acquisition Agreement.

 

“Automatic Laundry Acquisition Agreement” means that certain Partnership
Interest Purchase Agreement, entered into as of April 1, 2008, by and among the
Parent Borrower, Automatic Laundry and the partners party thereto.

 

“Bank of America” means Bank of America, N.A., together with its successors.

 

“BAS” means Banc of America Securities LLC, together with its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate”.  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in the prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” and “Borrowers” have the meaning provided in the recitals hereto,
together with their successors and permitted assigns.

 

2

--------------------------------------------------------------------------------


 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Expenditures” means, for any period for the Consolidated Group, without
duplication, (a) the additions to property, plant and equipment and other
capital expenditures that are (or would be) set forth in a consolidated
statement of cash flows for such period prepared in accordance with GAAP and
(b) Capital Lease Obligations incurred by the Consolidated Group during such
period; provided that for purposes hereof, Capital Expenditures shall not
include expenditures to the extent they are (i) financed with the proceeds of
any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) or any casualty or other insured damage to or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
property or asset or (ii) expenditures or investments that constitute Permitted
Acquisitions.  Except as otherwise expressly provided, the applicable period
shall be the period of four consecutive fiscal quarters ending as of the date of
determination.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) Dollar-denominated time deposits and certificates of deposit
of (i) any Lender, (ii) any domestic commercial bank of recognized standing
having capital and surplus in excess of $500,000,000 or (iii) any bank whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof (each an
“Approved Bank”), in each case with maturities of not more than 270 days from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six (6) months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) investments (classified in
accordance with GAAP as current assets) in money market investment programs
registered under the Investment Company Act of 1940, as amended, that are
administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subclauses hereof.

 

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any

 

3

--------------------------------------------------------------------------------


 

Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than Stewart G.
MacDonald, Jr., Sandra MacDonald, Daniel MacDonald or Evelyn MacDonald or any of
their respective spouses or immediate family members or trusts or family limited
partnerships for their benefit, of Equity Interests representing more than 25%
of either the aggregate ordinary voting power or the aggregate equity value
represented by the issued and outstanding Equity Interests in the Parent
Borrower, (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Parent Borrower by Persons who were neither
(i) nominated by the board of directors of the Parent Borrower (or any committee
thereof) nor (ii) appointed by directors so nominated or (c) the occurrence of a
“Change of Control”, as defined in any Senior Notes Document.

 

“Closing Date” means the date hereof.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment Period” means the period from and including the Closing Date to the
earlier of the Revolving Termination Date or the date on which the Revolving
Commitments shall have been terminated as provided herein.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 6.01(c).

 

“Consolidated Cash Flow” means, for any period for the Consolidated Group, the
difference of (a) Consolidated EBITDA minus (b) the sum of (i) Capital
Expenditures (other than Capital Lease Obligations of up to an aggregate amount
of $4,000,000 incurred in any such period), (ii) Prepaid Commission Expenses,
(iii) consolidated cash income taxes paid and (iv) Restricted Payments paid, in
each case on a consolidated basis in accordance with GAAP.  Except as otherwise
expressly provided, the applicable period shall be the period of four
consecutive fiscal quarters ending as of the date of determination.

 

“Consolidated Cash Flow Coverage Ratio” means, for any period for the
Consolidated Group, the ratio of (a) Consolidated Cash Flow to (b) the sum of
(i)(A) the aggregate amount of scheduled principal payments made on or in
respect of Long-Term Indebtedness (other than payment made by the Parent
Borrower or any Subsidiary to the Parent Borrower or a Subsidiary and excluding
for purposes hereof, the principal amount of the Seller Subordinated Note) and
(B) the aggregate amount of principal payments (other than scheduled principal
payments) made during such period in respect of Long-Term Indebtedness
(excluding for purposes hereof, the principal amount of the Seller Subordinated
Note) of the Parent Borrower and the Subsidiaries, to the extent that such
payments reduced any scheduled principal payments that would have become due
within one year after the date of the applicable payment and (ii) Consolidated
Cash Interest Expense.  Except as otherwise expressly provided, the applicable
period shall be the period of four consecutive fiscal quarters ending as of the
date of determination.

 

“Consolidated Cash Interest Expense” means, for any period the Consolidated
Interest Expense for such period, excluding any amount not payable in cash.

 

“Consolidated EBITDA” means, for any period for the Consolidated Group, the sum
of (a) Consolidated Net Income plus (b) to the extent deducted in determining
such Consolidated Net Income, without duplication, the sum of (i) Consolidated
Interest Expense, (ii) consolidated income tax expense,

 

4

--------------------------------------------------------------------------------


 

(iii) depreciation and amortization, (iv) any extraordinary non-cash charges
reasonably acceptable to the Administrative Agent and the Required Lenders,
(v) non-cash impairment charges for discontinued or divested operations,
(vi) non-cash compensation expenses (but excluding, for purposes hereof, any
such non-cash charges as for which there will be a subsequent cash payment), and
(vii) non-cash expenses resulting from the grant of stock options or other
equity-related compensation to any director, officer, consultant or employee, in
each case on a consolidated basis determined in accordance with GAAP; provided
that (A) for acquisitions made within the period of four consecutive fiscal
quarters ending December 31, 2007, there shall be included in “Consolidated
EBITDA” the amounts set forth on Schedule 1.01 as adjustments to Consolidated
EBITDA and (B) for acquisitions made after the Closing Date adjustments may be
made to Consolidated EBITDA for expected cost-savings, synergies and one-time
costs and expenses relating to the acquisitions (including employee retention
expenses and severance expenses) reasonably acceptable to the Administrative
Agent and the Required Lenders.  Except as otherwise expressly provided, the
applicable period shall be the period of four consecutive fiscal quarters ending
as of the date of determination.

 

“Consolidated Group” means the Parent Borrower and the Subsidiaries determined
on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period for the Consolidated
Group, all interest expense on a consolidated basis determined in accordance
with GAAP, but including, in any event, the interest component under capital
leases and the implied interest component under Synthetic Leases and
Securitization Transactions.

 

“Consolidated Net Income” means, for any period for the Consolidated Group, the
net income (or loss) determined on a consolidated basis in accordance with GAAP,
but excluding extraordinary gains and losses and related tax effects thereon. 
Except as otherwise expressly provided, the applicable period shall be the
period of four consecutive fiscal quarters ending as of the date of
determination.

 

“Consolidated Senior Secured Funded Debt” means the portion of Consolidated
Total Funded Debt that (a) is secured by Liens on the property of the
Consolidated Group, and (b) is not subordinated to the Loans and Obligations
under this Credit Agreement in right and time of payment on terms reasonably
acceptable to the Administrative Agent.

 

“Consolidated Senior Secured Leverage Ratio” means, on any date, the ratio of
(a) Consolidated Senior Secured Funded Debt as of such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters ended on such date
(or, if such date is not the last day of a fiscal quarter, ended on the last day
of the fiscal quarter most recently ended prior to such date).

 

“Consolidated Total Funded Debt” means, as of any date, all Funded Debt of the
Parent Company and its subsidiaries determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Total Leverage Ratio” means, as of the end of each fiscal quarter,
the ratio of (a) Consolidated Total Funded Debt as of such date to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters ended
on such date (or, if such date is not the last day of a fiscal quarter, ended on
the last day of the fiscal quarter most recently ended prior to such date).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

5

--------------------------------------------------------------------------------


 

“Credit Agreement” has the meaning provided in the recitals hereto, as the same
may be amended and modified from time to time.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) the
conversion or continuation of a Borrowing.

 

“Debt Transaction” means, with respect to any member of the Consolidated Group,
any sale, issuance, placement, assumption or guaranty of Funded Debt, whether or
not evidenced by a promissory note or other written evidence of Indebtedness,
except for Funded Debt permitted to be incurred pursuant to Section 7.01(a).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event, act or condition that constitutes an Event of Default
or that, with notice, the passage of time, or both, would constitute an Event of
Default.

 

“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than Eurodollar Rate Loans, the Base Rate plus the Applicable Percentage,
if any, applicable to such Loans plus 2% per annum; and (b) with respect to
Eurodollar Rate Loans, the Eurodollar Rate plus the Applicable Percentage, if
any, applicable to such Loans plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one (1) Business Day of
the date required to be funded by it hereunder and has not cured such failure
prior to the date of determination, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one (1) Business Day of the date when due, unless the
subject of a good faith dispute, and has not cured such failure prior to the
date of determination, or (c) has been deemed insolvent or become the subject of
a bankruptcy or insolvency proceeding.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding, for purposes hereof, (a) Dispositions of
obsolete or worn out property, whether now owned or hereafter acquired, in the
ordinary course of business; (b) Dispositions of inventory in the ordinary
course of business; and (c) Dispositions of equipment or real property to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property.

 

“Dollar” or “$” means the lawful currency of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any State of the United States or the District of Columbia.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

 

6

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“Equity Transaction” means, with respect to any member of the Consolidated
Group, any issuance or sale of shares of its Equity Interests, other than an
issuance (a) to a member of the Consolidated Group, (b) in connection with a
conversion of debt securities to equity, (c) in connection with the exercise by
a present or former employee, consultant, officer or director under a stock
incentive plan, stock option plan or other equity-based compensation plan or
arrangement, or (d) in connection with any Permitted Acquisition hereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition that would reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Borrower
or any ERISA Affiliate.

 

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate =

 

Eurodollar Base Rate

 

 

1.00 - Eurodollar Reserve Percentage

 

7

--------------------------------------------------------------------------------


 

Where,

 

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the commencement of such Interest Period.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five (5) decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning provided in Section 8.01.

 

“Excluded Taxes” means, with respect to any Person, (a) taxes imposed on or
measured by such Person’s overall net income (however denominated), and
franchise taxes imposed in lieu of income taxes, by the jurisdiction (or any
political subdivision thereof) under the Laws of which such Person is organized
or in which its principal office is located or, in the case of any Lender, in
which its applicable Lending Office is located or in which it is otherwise
deemed to be engaged in a trade or business for income tax purposes other than
as a result of its having entered into, performed its obligations under or
enforced its rights with respect to this Credit Agreement or any other Loan
Document, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which any Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by a Borrower under Section 10.13), any withholding tax
that (i) is required to be imposed on amounts payable to such Foreign Lender
pursuant to the Laws in force at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or (ii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with clause (B) of Section 3.01(e)(ii), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from such Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(ii) or (iii) and (e) interest, additions to tax or penalties
applicable to taxes described in clauses (a), (b), (c) or (d) of this
definition.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by

 

8

--------------------------------------------------------------------------------


 

federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day immediately succeeding such day; provided that
(a) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to the multiple of
1/100th of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letter” means the letter agreement, dated as of February 28, 2008, among
the Parent Borrower, Bank of America, and the Arranger.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent Borrower.

 

“Foreign Lender” means any Lender that is not organized under the Laws of the
United States or any State thereof or the District of Columbia.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Debt” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding trade accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
the type described in clauses (a), (b), (c), (d), (e), (g), (h), (i) and (j) of
this definition of others secured by (or for which the  holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on the property owned or acquired by such Person, whether or not the
obligations secured thereby have been assured, (g) all Guarantees by such Person
of obligations of others, (h) the Attributed Principal Amount of all Capital
Lease Obligations, Synthetic Leases and Securitization Transactions of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.  Notwithstanding the foregoing, in connection with any
Permitted Acquisition, the term “Indebtedness” shall not include post-closing
purchase price adjustments or earn-outs to which the seller may become entitled.

 

“GAAP” means generally accepted accounting principles in effect in the United
States applied on a consistent basis, subject to the provisions of Section 1.03.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality,

 

9

--------------------------------------------------------------------------------


 

regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor” means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance of supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
of the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Guarantee Agreement” means that certain Guarantee Agreement, including all
schedules and exhibits thereto, dated as of the Closing Date among the Parent
Borrower, the Subsidiaries identified therein and the Administrative Agent, as
may be amended, modified, extended, supplemented and replaced from time to time.

 

“Guarantee Requirement” means the requirement that the Administrative Agent
shall have received from the Parent Borrower and each of its Domestic
Subsidiaries either (a) a duly executed and delivered counterpart of the
Guarantee Agreement, or (b) in the case of an Person that becomes a Loan Party
after the Closing Date, a duly executed and delivered supplement to the
Guarantee Agreement, in the form specified therein (or otherwise acceptable to
the Administrative Agent in its discretion);

 

“Guarantors” means, collectively, each Person that provides a Guarantee of the
Obligations pursuant to the terms of the Guarantee Agreement or other agreement
reasonably acceptable to the Administrative Agent, in each case together with
their successors and permitted assigns.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” of any Person means, without duplication, (a) all Funded Debt of
such Person, and (b) all obligations of such Person under Swap Agreements, or
obligations of others under Swap Agreements that are Guaranteed by such Person
or secured by (or for which the  holder of such obligations has an existing
right, contingent or otherwise, to be secured by) any Lien on the property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assured.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning provided in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Base Rate Loan, the last Business
Day of each March, June, September and December and the Revolving Termination
Date, and (b) as to any Eurodollar

 

10

--------------------------------------------------------------------------------


 

Rate Loan, the last Business Day of each Interest Period for such Loan, the date
of repayment of principal of such Loan and the Revolving Termination Date, and
in addition, where the applicable Interest Period exceeds three months, the date
every three months after the beginning of such Interest Period.  If an Interest
Payment Date falls on a date that is not a Business Day, such Interest Payment
Date shall be deemed to be the immediately succeeding Business Day.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter, as selected by the applicable Borrower in its Loan
Notice; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the immediately succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period with respect to any Revolving Loan shall extend
beyond the Revolving Termination Date.

 

“Intirion” has the meaning provided in the recitals hereto, together with its
permitted successors and assigns.

 

“IRS” means the United States Internal Revenue Service.

 

“Laundry Facility Agreements” means agreements and other documents pursuant to
which any of the Borrowers installs, operates and maintains certain pay per use
laundry equipment or rents such equipment to an owner, manager or any other
Person affiliated with the premises at which such equipment is located.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

 

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto and each Person who joins as a Lender pursuant to the terms hereof,
together with their respective successors and assigns.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Parent Borrower and the
Administrative Agent.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any

 

11

--------------------------------------------------------------------------------


 

financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Loan” means any Revolving Loan, and the Base Rate Loans and Eurodollar Rate
Loans comprising such Loans.

 

“Loan Documents” means this Credit Agreement, the Guarantee Agreement, the
Revolving Notes and the Fee Letter, if any.

 

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, which, if in writing, shall be substantially in the form of Exhibit 2.02.

 

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

 

“Loan Party Materials” has the meaning specified in Section 6.02.

 

“Long-Term Indebtedness” means any indebtedness that, in accordance with GAAP,
constitutes (or, when incurred constituted) a long-term liability.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, condition
(financial or otherwise) or prospects of the Consolidated Group taken as a
whole; or (b) a material impairment of the ability of any Loan Party to perform
its obligations under any Loan Document to which it is a party.

 

“Material Acquisition” means (a) any acquisition by the Parent Borrower or a
wholly-owned Subsidiary that is a Loan Party of all the outstanding Equity
Interest in, all or substantially all the assets of, or all or substantially all
the assets constituting a division or line of business of, a Person if (i) the
cash consideration for such acquisition is at least $5,000,000 (ii) the total
consideration for such acquisition is at least $10,000,000 or (iii) the acquired
business contributes, together with all other Permitted Acquisitions that have
occurred since the beginning of the immediately preceding four consecutive
fiscal quarter period for which financial statements are available, in the
aggregate at least $1,000,000 to Consolidated EBITDA for such period (giving pro
forma effect to all such acquisitions as if they had occurred on the first day
of such four consecutive fiscal quarter period) and (b) the other preceding
Permitted Acquisitions described in clause (a)(iii) above.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Consolidated Group in an aggregate principal amount exceeding $2,500,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Parent Borrower or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Parent Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

 

“MGS” has the meaning provided in the recitals hereto, together with its
successors and permitted assigns.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

12

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by any member of the Consolidated Group in connection with
any Disposition, Debt Transaction, Equity Transaction or Securitization
Transaction, net of (a) direct costs and expenses (including legal, accounting
and investment banking fees, sales commissions and underwriting and brokerage
discounts), (b) estimated taxes paid or payable as a result thereof, (c) the
principal amount of any Indebtedness that is secured by an asset and that is
required to be repaid in connection with such Disposition, Debt Transaction,
Equity Transaction or Securitization Transaction (other than Indebtedness under
the Loan Documents) and (d) any amounts which are required to be placed in
escrow (unless and until such amounts are released to a member of the
Consolidated Group).  For purposes hereof, “Net Cash Proceeds” includes any cash
or Cash Equivalents received upon the disposition of any non-cash consideration
received by a member of the Consolidated Group in any Disposition, Debt
Transaction, Equity Transaction or Securitization Transaction.

 

“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Loan Party arising under
any Loan Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, (b) all obligations under any Swap
Agreement between any Loan Party and any Lender or Affiliate of a Lender to the
extent permitted hereunder and (c) all obligations under any Treasury Management
Agreement between any Loan Party and any Lender or Affiliate of a Lender to the
extent that such obligations do not constitute “Indebtedness” under the Senior
Note Documents.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of December 21, 2006, among the Borrowers, the lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent, Keybank National
Association, as syndication agent, and HSBC Bank USA, N.A., Wachovia Bank,
National Association and Bank North, N.A., as co-documentation agents, as
amended through the date hereof.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Loan Document.

 

13

--------------------------------------------------------------------------------


 

“Outstanding Amount” means with respect to Revolving Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of Revolving Loans, as the case may be,
occurring on such date.

 

“Parent Borrower” has the meaning provided in the recitals hereto, together with
its successors and permitted assigns.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Acquisition” means any acquisition by the Parent Borrower or a
wholly-owned Subsidiary that is approved, on a case-by-case basis, by the
Administrative Agent and the Required Lenders in their discretion.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 6.05;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 6.05;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in ease case in the ordinary course of
business;

 

(e)           liens arising by operation of law to secure landlords or lessors
under leases made in the ordinary course of business and securing obligations
that are not overdue by more than 30 days or are being contested in compliance
with Section 6.05;

 

(f)            judgment liens in respect of judgments that do not constitute an
Event of Default under clause (i) of Section 8.01;

 

(g)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Parent Borrower or any Subsidiary;

 

14

--------------------------------------------------------------------------------


 

(h)           (i) licenses, sublicenses, leases or subleases granted by the
Parent Borrower or any of its Subsidiaries to other Persons not materially
interfering with the conduct of the business of the Parent Borrower or any of
its Subsidiaries and (ii) any interest or title of a lessor, sublessor or
licensor under any lease or license agreement not prohibited by this Credit
Agreement to which the Parent Borrower or any of its Subsidiaries is a party;

 

(i)            Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into in the ordinary course of business; and

 

(j)            Liens existing as of the Closing Date set forth on Schedule 7.02.

 

“Permitted Investments” means:

 

(a)           direct obligations of or obligations, the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;

 

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, as of such date of acquisition, the
highest credit rating obtainable from S&P or from Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States or any State thereof that has a combined capital and
surplus and undivided profits of not less than $500,000,000; and

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above.

 

“Permitted Liens” means any Liens in respect of property of any Loan Party
permitted to exist pursuant to the terms of Section 7.02.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Prepaid Commission Expenses” means the amount of any one-time up-front payment
required to be paid by the Parent Borrower or any Subsidiary to the landlord or
lessor under any Laundry Facility Agreement upon the commencement of such
Laundry Facility Agreement (but without duplication for any amount included as a
Capital Expenditure).

 

15

--------------------------------------------------------------------------------


 

“Pro Forma Basis” means, with respect to the calculation of the financial
covenants contained in Section 7.12 in connection with the Automatic Laundry
Acquisition or a Permitted Acquisition that such calculation shall give pro
forma effect to such Permitted Acquisition that is a Material Acquisition, all
other Permitted Acquisitions that are Material Acquisitions, all issuances,
incurrences or assumptions of Indebtedness (with any such Indebtedness being
deemed to be amortized over the applicable period in accordance with its terms)
and all dispositions that have occurred since the beginning of the four
consecutive fiscal quarter period for which such calculation is being made as if
it occurred on the first day of such four consecutive fiscal quarter period
(including (a) costs savings to the extent such cost savings would be permitted
to be reflected in pro forma financial information complying with the
requirements of GAAP and Article XI of Regulation S-X under the Securities Act
of 1933, as amended, as interpreted by the Staff of the SEC, and as certified by
a Financial Officer or (b) other cost savings to the extent such cost savings
would be acceptable to the Administrative Agent in its sole discretion).

 

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Register” has the meaning provided in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) days’ notice period has been
waived.

 

“Request for Credit Extension” means with respect to a Borrowing of Loans or the
conversion or continuation of Loans, a Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Revolving Commitments or, if the Revolving Commitments
shall have expired or been terminated, Lenders holding in the aggregate more
than 50% of the Revolving Loans; provided that the commitments of, and the
portion of the Revolving Loans held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, treasurer or assistant treasurer of a Loan
Party.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Parent Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Parent
Borrower or any Subsidiary.

 

“Revolving Commitment” means the commitment of each Lender to make Revolving
Loans (and to share in Revolving Loans) hereunder.

 

16

--------------------------------------------------------------------------------


 

“Revolving Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
such Lender’s Revolving Committed Amount and the denominator of which is
Aggregate Revolving Committed Amount.  The Revolving Commitment Percentages as
of the Closing Date are set forth on Schedule 2.01.

 

“Revolving Committed Amount” means, for each Lender, the amount of such Lender’s
Revolving Commitment.  The Revolving Committed Amounts as of the Closing Date
are set out in Schedule 2.01.

 

“Revolving Loan” has the meaning provided in Section 2.01.

 

“Revolving Notes” means the promissory notes, if any, given to evidence the
Revolving Loans, as amended, restated, modified, supplemented, extended, renewed
or replaced.  A form of Revolving Note is attached as Exhibit 2.13.

 

“Revolving Termination Date” means April 1, 2009.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to the Parent Borrower or
any Subsidiary, any arrangement, directly or indirectly, with any Person (other
than a Loan Party) whereby the Parent Borrower or such Subsidiary shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by the Parent Borrower or
any of its subsidiaries pursuant to which it may sell, convey or otherwise
transfer, or grant a security interest in, accounts, payments, receivables,
rights to future lease payments or residuals or similar rights to payment to a
special purpose subsidiary or affiliate or any other Person.

 

“Seller Subordinated Note” means that certain Promissory Note dated as of as of
the date hereof given by MGS in favor of Paceco Investors, L.P., a Texas limited
partnership in an aggregate principal amount of $10,000,000.

 

“Seller Subordinated Note Documents” means all or any of, as applicable, the
Seller Subordinated Note, all side letters, instruments, agreements and other
documents evidencing or governing the Seller Subordinated Note or any Seller
Subordinated Note Refinancing Indebtedness, providing for any Guarantee or other
right in respect thereof, affecting the terms of the foregoing and all
schedules, exhibits and annexes to each of the foregoing.  Notwithstanding the
foregoing, the term Seller Subordinated Note Documents shall not include the
Automatic Laundry Acquisition Agreement.

 

“Seller Subordinated Note Refinancing Indebtedness” shall mean any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Seller Subordinated Note being Refinanced (or previous refinancings thereof
constituting Seller Subordinated Note Refinancing Indebtedness), provided that
(a) the principal

 

17

--------------------------------------------------------------------------------


 

amount of such Seller Subordinated Note Refinancing Indebtedness does not exceed
the principal amount of the Indebtedness so Refinanced (plus unpaid accrued
interest and premium thereon and underwriting discounts, fees, commissions and
expenses), (b) the average life to maturity of such Seller Subordinated Note
Refinancing Indebtedness is greater than or equal to that of the Indebtedness
being Refinanced, (c) the terms of such Seller Subordinated Note Refinancing
Indebtedness are not less favorable, in any material respect, to the Lenders and
the Borrowers than the terms of the Seller Subordinated Note and (d) no Seller
Subordinated Note Refinancing Indebtedness shall have obligors that are not Loan
Parties hereunder, or greater guarantees, than the Indebtedness being
Refinanced.

 

“Senior Notes” means (a) the 7.625% senior notes due 2015 issued by the Parent
Borrower on August 16, 2005 and (b) any substantially identical senior notes
that are registered under the Securities Act of 1933, as amended, and issued in
exchange for the senior notes described in clause (a) of this definition.

 

“Senior Notes Document” means all or any of, as applicable, the Senior Notes
Indenture, the indenture or indentures under which the Senior Notes Refinancing
Indebtedness is issued, all side letters, instruments, agreements and other
documents evidencing or governing the Senior Notes or any Senior Notes
Refinancing Indebtedness, providing for any Guarantee or other right in respect
thereof, affecting the terms of the foregoing or entered into in connection
therewith and all schedules, exhibits and annexes to each of the foregoing.

 

“Senior Notes Indenture” means the Indenture dated as of August 16, 2005, among
the Parent Borrower, the Subsidiaries listed therein and Wachovia Bank, National
Association, as trustee, in respect of the Senior Notes.

 

“Senior Notes Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Senior Notes
being Refinanced (or previous refinancings thereof constituting Senior Notes
Refinancing Indebtedness), provided that (a) the principal amount of such Senior
Notes Refinancing Indebtedness does not exceed the principal amount of the
Indebtedness so Refinanced (plus unpaid accrued interest and premium thereon and
underwriting discounts, fees, commissions and expenses), (b) the average life to
maturity of such Senior Notes Refinancing Indebtedness is greater than or equal
to that of the Indebtedness being Refinanced, (c) the terms of such Senior Notes
Refinancing Indebtedness are not less favorable, in any material respect, to the
Lenders and the Borrowers than the terms of the Senior Notes and (d) no Senior
Notes Refinancing Indebtedness shall have obligors that are not Loan Parties
hereunder, or greater guarantees, than the Indebtedness being Refinanced.

 

“Senior Secured Credit Agreement” means that credit agreement dated as of the
Closing Date, as amended, modified, extended, renewed or replaced, among the
Parent Borrower and the Subsidiaries identified therein, as co-borrowers and
guarantors, the lenders identified therein and Bank of America, as
administrative agent, relating to establishment of senior secured revolving
credit and term loan facilities in an original principal amount of $170,000,000.

 

“Senior Secured Loan Documents” means the Senior Secured Credit Agreement and
the other “Loan Documents” relating thereto, as referenced and defined therein.

 

“Shareholder Rights Agreement” means the Shareholder Rights Agreement dated as
of June 15, 1999, by and between the Parent Borrower and State Street Bank and
Trust Company.

 

“Subordinated Debt” means any Indebtedness of a member of the Consolidated Group
that by its terms is expressly subordinated in right of payment to the prior
payment of the Revolving Loans on terms

 

18

--------------------------------------------------------------------------------


 

and conditions, and evidenced by documentation, satisfactory to the
Administrative Agent and the Required Lenders.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Parent Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent Borrower or
the Subsidiaries shall be a Swap Agreement.  All Swap Agreements, if any,
between the Borrowers (or any one of them) and one or more Lenders (or
Affiliates thereof) are independent agreements governed by the written
provisions of such Swap Agreements, which will remain in full force and effect,
unaffected by any repayment, prepayment, acceleration, reduction, increase or
change in the terms of the Loans or other Obligations.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans and
the use of proceeds thereof.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.

 

“Type” means, with respect to any Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code in effect in any applicable jurisdiction
from time to time.

 

“United States” or “U.S.” means the United States of America.

 

“Wholly Owned Subsidiary” means, with respect to any direct or indirect
Subsidiary of any Person, that 100% of the Equity Interests with ordinary voting
power issued by such Subsidiary (other than directors’ qualifying shares and
investments by foreign nationals mandated by applicable Law) is beneficially
owned, directly or indirectly, by such Person.

 

19

--------------------------------------------------------------------------------


 

1.02        Interpretive Provisions.

 

With reference to this Credit Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including”.

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Credit Agreement or any other Loan Document.

 

1.03        Accounting Terms and Provisions.

 

(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Credit Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited financial statements
referenced in Section 4.01(d), except as otherwise specifically prescribed
herein.

 

(b)           Notwithstanding any provision herein to the contrary,
determinations of (i) the applicable pricing level under the definition of
“Applicable Percentage” and (ii) compliance with the financial covenants shall
be made on a Pro Forma Basis.

 

20

--------------------------------------------------------------------------------


 

(c)           The Parent Borrower will provide a written summary of material
changes in GAAP or in the consistent application thereof with each annual and
quarterly Compliance Certificate delivered in accordance with Section 6.01(c). 
If at any time any change in GAAP or in the consistent application thereof would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Parent Borrower or the Required Lenders shall
object in writing to determining compliance based on such change, then such
computations shall continue to be made on a basis consistent with the most
recent financial statements delivered pursuant to Section 6.01(a) or (b) as to
which no such objection has been made.

 

1.04        Rounding.

 

Any financial ratios required to be maintained by the Parent Borrower pursuant
to this Credit Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

 

1.05        Times of Day.

 

Unless otherwise provided, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 


ARTICLE II


 


REVOLVING COMMITMENTS AND CREDIT EXTENSIONS


 

2.01        Revolving Commitments.

 

Subject to the terms and conditions set forth herein, during the Commitment
Period, each Lender severally agrees to make revolving credit loans (the
“Revolving Loans”) to the Borrowers on any Business Day; provided that after
giving effect to any such Revolving Loan, (a) with regard to the Lenders
collectively, the Outstanding Amount of Revolving Loans shall not exceed FIFTEEN
MILLION DOLLARS ($15,000,000) (as such amount may be increased or decreased in
accordance with the provisions hereof, the “Aggregate Revolving Committed
Amount”) and (b) with regard to each Lender individually, such Lender’s
Revolving Commitment Percentage of Revolving Loans shall not exceed its
respective Revolving Committed Amount.  Revolving Loans will be made in Dollars
and may consist of Base Rate Loans, Eurodollar Rate Loans or a combination
thereof, as the applicable Borrower may request, and may be repaid and
reborrowed in accordance with the provisions hereof.

 

2.02        Borrowings, Conversions and Continuations.

 

(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon a
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) with respect to Eurodollar Rate Loans, three
(3) Business Days prior to the requested date of, or (ii) with respect to Base
Rate Loans, on the requested date of, any Borrowing, conversion or
continuation.  Each telephonic notice by any Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the applicable Borrower.  Each Borrowing, conversion or
continuation shall be in a principal amount of (i) with respect to Eurodollar

 

21

--------------------------------------------------------------------------------


 

Rate Loans, $5,000,000 or a whole multiple of $1,000,000 in excess thereof or
(ii) with respect to Base Rate Loans, $500,000 or a whole multiple of $100,000
in excess thereof.  Each Loan Notice (whether telephonic or written) shall
specify (i) that the applicable Borrower’s request is with respect to Revolving
Loans, (ii) whether such request is for a Borrowing, conversion, or
continuation, (iii) the requested date of such Borrowing, conversion or
continuation (which shall be a Business Day), (iv) the principal amount of Loans
to be borrowed, converted or continued, (v) the Type of Loans to be borrowed,
converted or continued, and (vi) if applicable, the duration of the Interest
Period with respect thereto.  If a Borrower fails to specify a Type of Loan in a
Loan Notice or if a Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans.  Any  automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans.  If a Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
Loan Notice, but fails to specify an Interest Period, the Interest Period will
be deemed to be one month.

 

(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its pro rata share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the applicable Borrower, the Administrative Agent shall notify each
Lender of the details of any automatic conversion to Base Rate Loans described
in the preceding subsection.  In the case of a Borrowing, each Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to the applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
applicable Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the applicable Borrower.

 

(c)           Except as otherwise provided herein, without the consent of the
Required Lenders, (i) a Eurodollar Rate Loan may be continued or converted only
on the last day of an Interest Period for such Eurodollar Rate Loan and (ii) any
conversion into, or continuation as, a Eurodollar Rate Loan may be made only if
the conditions to Credit Extensions in Section 4.02 have been satisfied.  During
the existence of a Default or Event of Default, (i) no Loan may be requested as,
converted to or continued as a Eurodollar Rate Loan and (ii) at the request of
the Required Lenders, any outstanding Eurodollar Rate Loan shall be converted to
a Base Rate Loan on the last day of the Interest Period with respect thereto.

 

(d)           The Administrative Agent shall promptly notify the Parent Borrower
and the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.  At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Parent Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.

 

(e)           After giving effect to all Borrowings, conversions and
continuations of Revolving Loans, there shall not be more than eight Interest
Periods in effect with respect to Revolving Loans.

 

2.03        [Reserved].

 

2.04        [Reserved].

 

22

--------------------------------------------------------------------------------


 

2.05        Repayment of Loans.

 

The Borrowers shall repay to the Lenders the Outstanding Amount of Revolving
Loans on the Revolving Termination Date.

 

2.06        Prepayments.

 

(a)           Voluntary Prepayments.  Except as otherwise expressly provided
herein, the Loans may be repaid in whole or in part without premium or penalty
(except, in the case of Loans other than Base Rate Loans, amounts payable
pursuant to Section 3.05); provided that (i) notice thereof must be received by
11:00 a.m. by the Administrative Agent at least three (3) Business Days prior to
the date of prepayment, in the case of Eurodollar Rate Loans, and one
(1) Business Day prior to the date of prepayment, in the case of Base Rate
Loans, and (ii) any such prepayment shall be a minimum principal amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof, in the case
of Eurodollar Rate Loans and $500,000 and integral multiples of $100,000 in
excess thereof, in the case of Base Rate Loans, or, in each case, the entire
remaining principal amount thereof, if less.

 

Each such notice of voluntary prepayment hereunder shall be irrevocable and
shall specify the date and amount of prepayment and the Loans and Types of Loans
that are being prepaid.  The Administrative Agent will give prompt notice to the
applicable Lenders of any prepayment on the Loans and the Lender’s interest
therein.  Prepayments of Eurodollar Rate Loans hereunder shall be accompanied by
accrued interest on the amount prepaid and breakage or other amounts due, if
any, under Section 3.05.

 

(b)           Mandatory Prepayments.

 

(i)            Revolving Commitments.  If at any time the Outstanding Amount of
Revolving Loans shall exceed the Aggregate Revolving Committed Amount, immediate
prepayment will be made on or in respect of the Revolving Loans in an amount
equal to such excess.

 

(ii)           Debt Transactions.  Prepayment will be made on the Revolving
Loans in an amount equal to 100% of the Net Cash Proceeds from any Debt
Transactions on the fifth Business Day following receipt thereof.

 

(iii)          Equity Transactions.  Prepayment will be made on the Revolving
Loans in an amount equal to 100% of the Net Cash Proceeds from any Equity
Transactions on the fifth Business Day following receipt thereof.

 

(c)           Application.  Within each Loan, prepayments will be applied first
to Base Rate Loans, then to Eurodollar Rate Loans in direct order of Interest
Period maturities.  In addition:

 

(i)            Voluntary Prepayments.  Voluntary prepayments shall be applied as
specified by the Parent Borrower; provided that voluntary prepayments on the
Revolving Loans.

 

(ii)           Mandatory Prepayments.  Mandatory prepayments on the Revolving
Loans will be paid by the Administrative Agent to the Lenders ratably in
accordance with their respective interests therein; provided that:

 

(A)          Mandatory prepayments in respect of the Revolving Commitments under
subsection (b)(i) above shall be applied to the respective Revolving Loans as
appropriate.

 

23

--------------------------------------------------------------------------------


 

(B)           Mandatory prepayments in respect of Debt Transactions under
subsection (b)(ii), and Equity Transactions under subsection (b)(iii) shall be
applied to the Revolving Loans under this Credit Agreement until paid in full.

 

2.07        Termination or Reduction of Revolving Commitments.

 

(a)           Voluntary Reductions.  The Revolving Commitments hereunder may be
permanently reduced in whole or in part by notice from the Parent Borrower to
the Administrative Agent; provided that (i) any such notice thereof must be
received by 1:00 p.m. at least three (3) Business Days prior to the date of
reduction or termination and any such prepayment shall be in a minimum principal
amount of $5,000,000 and integral multiples of $1,000,000 in excess thereof; and
(ii) the Revolving Commitments may not be reduced to an amount less than the
Revolving Loans then outstanding thereunder.  The Administrative Agent will give
prompt notice to the Lenders of any such reduction in Revolving Commitments. 
Any reduction of Revolving Commitments shall be applied ratably to the
commitment of each Lender according to its commitment percentage thereof.  All
commitment or other fees accrued with respect thereto through the Closing Date
of any termination of Revolving Commitments shall be paid on the Closing Date of
such termination.

 

(b)           Mandatory Reductions.  The Aggregate Revolving Committed Amount
will be permanently reduced by the amount of any prepayment on the Revolving
Loans in respect of Debt Transactions under Section 2.06(b)(ii) and Equity
Transactions under Section 2.06(b)(iii).

 

2.08        Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Percentage; and (ii) each Loan
that is a Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Percentage.

 

(b)           (i)            If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law.

 

(ii)           If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Law.

 

(iii)          Upon the request of the Required Lenders, while any Event of
Default exists, the Borrowers shall at the request of the Required Lenders, pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law.

 

24

--------------------------------------------------------------------------------


 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding with respect to any Loan Party under any Debtor
Relief Law.

 

2.09        Fees.

 

(a)           Commitment Fee.  The Borrowers shall pay to the Administrative
Agent for the account of each Lender in accordance with its Revolving Commitment
Percentage, a commitment fee equal to one percent (1.0%) per annum of the actual
daily amount by which the Aggregate Revolving Committed Amount exceeds the
Outstanding Amount of Revolving Loans.  The commitment fee shall accrue at all
times during the Commitment Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Revolving Termination Date.  The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Percentage
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Percentage separately for each period during such quarter that
such Applicable Percentage was in effect.

 

(b)           Other Fees.

 

(i)            The Borrowers shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

 

(ii)           The Borrowers shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.10        Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s prime rate shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a three hundred
sixty (360) day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a three
hundred sixty-five (365) day year).  Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.11(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

2.11        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars

 

25

--------------------------------------------------------------------------------


 

and in immediately available funds not later than 2:00 p.m. on the date
specified herein.  The Administrative Agent will promptly distribute to each
Lender its pro rata share of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the immediately
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  Subject to the definition of “Interest Period”, if any payment to be
made by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(b)           (i) Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case
of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount.  In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans.  If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

 

(ii)           Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrowers
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

26

--------------------------------------------------------------------------------


 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)           Obligation of the Lenders Several.  The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.04(c) are
several and not joint.  The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)            Allocation of Funds.  If at any time insufficient funds are
received by or are available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, toward costs and expenses (including all reasonable fees,
expenses and disbursements of any law firm or other counsel, to the extent
payable  pursuant to Section 10.04, and amounts payable under Article III)
incurred by the Administrative Agent and each Lender, (ii) second, toward
repayment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (iii) third, toward repayment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

2.12        Sharing of Payments By Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Credit Agreement or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee, other than to the Borrowers or any of their Subsidiaries
(as to which the provisions of this Section shall apply).

 

27

--------------------------------------------------------------------------------


 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.13        Evidence of Debt.

 

The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to the
Administrative Agent a Revolving Note for such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records.  Each Lender may attach
schedules to its Revolving Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

2.14        Joint and Several Liability.

 

(a)           Each Borrower accepts joint and several liability hereunder in
consideration of the financial accommodation to be provided by the
Administrative Agent and the Lenders under this Credit Agreement and the other
Loan Documents, for the mutual benefit, directly and indirectly, of each
Borrower and in consideration of the undertakings of each Borrower to accept
joint and several liability for the obligations of each Borrower.

 

(b)           Each Borrower shall be jointly and severally liable for all
Obligations (whether or not borrowed by a Borrower), regardless of which
Borrower actually receives Credit Extensions hereunder or the amount of such
Credit Extensions received or the manner in which the Administrative Agent or
any Lender accounts for such Credit Extensions on its books and records.  Each
Borrower’s obligations with respect to Credit Extensions made to it, and each
Borrower’s obligations arising as a result of the joint and several liability of
such Borrower hereunder, with respect to Credit Extensions made to and other
Obligations owing by the other Borrowers hereunder, shall be separate and
distinct obligations, but all such obligations shall be primary obligations of
each Borrower.

 

(c)           Each Borrower’s obligations arising as a result of the joint and
several liability of such Borrower hereunder with respect to Credit Extensions
made to and other Obligations owing by the other Borrowers hereunder shall, to
the fullest extent permitted by law, be unconditional irrespective of (i) the
validity or enforceability, avoidance or subordination of the obligations of any
other Borrower or of any promissory note or other document evidencing all or any
part of the obligations of any other Borrower, (ii) the absence of any attempt
to collect the Obligations from any other Borrower, any other guarantor, or any
other security therefor, or the absence of any other action to enforce the same,
(iii) the waiver, consent, extension, forbearance or granting of any indulgence
by the Administrative Agent or any Lender with respect to any provision of any
instrument evidencing the obligations of any other Borrower, or any part
thereof, or any other agreement now or hereafter executed by any other Borrower
and delivered to the Administrative Agent or any Lender, (iv) the Administrative
Agent’s or any Lender’s election, in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b)(2) of the

 

28

--------------------------------------------------------------------------------


 

Bankruptcy Code, (v) any borrowing or grant of a security interest by any other
Borrower, as Debtor In Possession under Section 364 of the Bankruptcy Code,
(vi) the disallowance of all or any portion of the Administrative Agent’s or any
Lender’s claim(s) for the repayment of the obligations of any other Borrower
under Section 502 of the Bankruptcy Code, or (vii) any other circumstances which
might constitute a legal or equitable discharge or defense of a guarantor or of
any other Borrower.  With respect to each Borrower’s obligations arising as a
result of the joint and several liability of such Borrower hereunder with
respect to Credit Extensions made to the other Borrowers hereunder, such
Borrower waives, until the Obligations shall have been paid in full (excluding
contingent indemnification obligations that shall survive the termination of
this Credit Agreement) and this Credit Agreement and the other Loan Documents
shall have been terminated, any right to enforce any right of subrogation or any
remedy which the Administrative Agent or any Lender now has or may hereafter
have against such Borrower and any endorser or any guarantor of all or any part
of the Obligations.

 

(d)           Upon the occurrence and during the continuation of any Event of
Default, the Administrative Agent and the Lenders may proceed directly and at
once, without notice, against any Borrower to collect and recover the full
amount, or any portion of the Obligations, without first proceeding against any
other Borrower or any other Person.  Each Borrower consents and agrees that the
Administrative Agent and the Lenders shall be under no obligation to marshal any
assets in favor of any Borrower or against or in payment of any or all of the
Obligations.

 


ARTICLE III


 


TAXES, YIELD PROTECTION AND ILLEGALITY


 

3.01        Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  (i) Any and all payments by or on account of any obligation
of the Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require the Borrowers
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrowers
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)           If the Borrowers or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including, but not limited to, both
United States Federal backup withholding and any withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes or Other Taxes, the sum payable by the Borrowers
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or Lender receives an
amount equal to the sum it would have received had no such Indemnified Taxes or
Other Taxes been due.

 

(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

29

--------------------------------------------------------------------------------


 

(c)           Tax Indemnifications.  (i) Without limiting the provisions of
subsection (a) or (b) above, the Borrowers shall, and do hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by the Borrowers or the Administrative Agent or paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  The Borrowers shall
also, and do hereby, indemnify the Administrative Agent, and shall make payment
in respect thereof within 10 days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required by clause (ii) of this subsection.  A certificate as to the amount of
any such payment or liability delivered to the Borrowers by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender shall, and does hereby, indemnify the Borrowers and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrowers or the Administrative
Agent) incurred by or asserted against the Borrowers or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender to the Borrowers or the
Administrative Agent pursuant to subsection (e).  Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under this Credit Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).  The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Aggregate Revolving Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

(d)           Evidence of Payments.  Upon request by the Borrowers or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrowers or the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Borrowers shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrowers, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrowers or the Administrative Agent, as the case may be.

 

(e)           Status of Lenders; Tax Documentation.  (i) Each Lender shall
deliver to the Borrowers and to the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the Borrowers or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrowers or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrowers pursuant to this Credit Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.

 

30

--------------------------------------------------------------------------------


 

(ii)           Without limiting the generality of the foregoing, if any Borrower
is resident for tax purposes in the United States,

 

(A)          any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to such Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by such Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

 

(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
such Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Credit Agreement (and from time to time thereafter
upon the request of such Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(I)            executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(II)           executed originals of Internal Revenue Service Form W-8ECI,

 

(III)         executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

 

(IV)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of such Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) executed originals of  Internal Revenue Service Form W-8BEN, or

 

(V)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.

 

(iii)          Each Lender shall promptly (A) notify such Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that
such Borrower or the Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lender.

 

31

--------------------------------------------------------------------------------


 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender.  If the Administrative Agent or any Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this Section, it shall pay to
the Borrowers an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses incurred by the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrowers, upon the request of the Administrative Agent or such Lender,
agree to repay the amount paid over to the Borrowers (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrowers or any other Person.

 

3.02        Illegality.  If any Change in Law makes it unlawful, or any
Governmental Authority asserts that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrowers that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans. 
Upon any such prepayment or conversion, the Borrowers shall also pay accrued
interest on the amount so prepaid or converted.

 

3.03        Inability to Determine Rates.  If the Required Lenders reasonably
determine that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan,
or (c) the Eurodollar Base Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrowers and each Lender.  Thereafter, the obligation of
the Lenders to make or maintain Eurodollar Rate Loans shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 

3.04        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

32

--------------------------------------------------------------------------------


 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate);

 

(ii)           subject any Lender to any tax of any kind whatsoever with respect
to this Credit Agreement or any Eurodollar Rate Loan made by it, or change the
basis of taxation of payments to such Lender in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender); or

 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Credit Agreement or Eurodollar Rate
Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, the Borrowers will pay to such Lender such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered.

 

(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Credit
Agreement, the Revolving Commitments of such Lender or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrowers will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth in reasonable detail the calculation of the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrowers shall not be required to compensate a Lender
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than three months prior to the date that
such Lender notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

33

--------------------------------------------------------------------------------


 

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrowers; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrowers pursuant to Section 10.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender.  The Borrowers hereby
agree to pay all reasonable and documented costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

 

3.07        Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Revolving Commitments, repayment of
all other Obligations hereunder and resignation of the Administrative Agent.

 

34

--------------------------------------------------------------------------------



 


ARTICLE IV


 


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


 

4.01        Conditions to Initial Credit Extensions.

 

The obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

 

(a)           Executed Loan Documents.  The Administrative Agent’s receipt of
counterparts of this Credit Agreement, the Revolving Notes requested by the
Lenders and the Guarantee Agreement, in each case, dated as of the Closing Date,
duly executed by a Responsible Officer of each Loan Party party thereto and by
each Lender party thereto, and in form and substance satisfactory to the
Administrative Agent and the Lenders.

 

(b)           Organization Documents, Etc.  The Administrative Agent’s receipt
of a duly executed certificate of a Responsible Officer of each Loan Party, in
form and substance satisfactory to the Administrative Agent and the Lenders,
attaching each of the following documents and certifying that each is true,
correct and complete and in full force and effect as of the Closing Date:

 

(i)            Charter Documents.  Copies of its articles or certificate of
organization or formation, certified to be true, correct and complete as of a
recent date by the appropriate Governmental Authority of the jurisdiction of its
organization or formation;

 

(ii)           Bylaws.  Copies of its bylaws, operating agreement or partnership
agreement;

 

(iii)          Resolutions.  Copies of its resolutions approving and adopting
the Loan Documents to which it is party, the transactions contemplated therein,
and authorizing the execution and delivery thereof;

 

(iv)          Incumbency.  Incumbency certificates identifying the Responsible
Officers of such Loan Party that are authorized to execute Loan Documents and to
act on such Loan Party’s behalf in connection with the Loan Documents; and

 

(v)           Good Standing Certificates.  Certificates of good standing or the
equivalent from its jurisdiction of organization or formation and from each
other jurisdiction where failure to be in good standing would reasonably be
expected to have a Material Adverse Effect, in each case certified as of a
recent date by the appropriate Governmental Authority.

 

(c)           Opinions of Counsel.  The Administrative Agent’s receipt of duly
executed opinions of counsel to the Loan Parties, dated as of the Closing Date,
in form and substance satisfactory to the Administrative Agent and the Lenders.

 

(d)           Financial Statements.  The Administrative Agent’s receipt of each
of the following:

 

(i)            The audited consolidated balance sheets of (A) the Consolidated
Group and (B) Automatic Laundry and its Subsidiaries, in each case for the
fiscal years ended

 

35

--------------------------------------------------------------------------------


 

December 31, 2005 and December 31, 2006, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for such fiscal
years (including the notes thereto), prepared in accordance with GAAP; and

 

(ii)           (A) The audited consolidated and consolidating financial
statements of the Consolidated Group and (B) the unaudited consolidated
financial statements of Automatic Laundry and its Subsidiaries, in each case for
the fiscal quarters ended December 31, 2007, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarters, prepared in accordance with GAAP.

 

(e)           Officer Certificates.  The Administrative Agent’s receipt of a
certificate or certificates of a Responsible Officer of the Parent Borrower,
dated as of the Closing Date, in form and substance satisfactory to the
Administrative Agent, certifying each of the following:

 

(i)            Consents.  No material consents, material licenses or material
approvals are required in connection with the execution, delivery and
performance by any Loan Party of the Loan Documents to which it is a party,
other than as are in full force and effect and, to the extent requested by the
Administrative Agent, are attached thereto;

 

(ii)           Material Adverse Effect.  There has been no event or circumstance
since the date of the audited financial statements for the fiscal year ending
December 31, 2007 that has had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect;

 

(iii)          Financial Statements.  The annual and quarterly financial
statements of the Consolidated Group delivered to the Administrative Agent
pursuant to Section 4.01(d) hereof (A) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (B) fairly present the financial condition of the
Consolidated Group as of the date thereof and the results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein (and
with respect to such quarterly statements, subject to the absence of footnotes
and to normal year end audit adjustments) and (C) show all material indebtedness
and other liabilities, direct or contingent, of the Consolidated Group as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness; and

 

(iv)          Financial Covenant Calculations.  The calculations demonstrating
that as of the Closing Date (A) the Consolidated Total Leverage Ratio is not
greater than 4.15:1.0 and (B) the Consolidated Senior Secured Leverage Ratio is
not greater than 2.15:1.0, in each case after giving effect on a Pro Forma Basis
to the Automatic Laundry Acquisition and the initial Credit Extensions
hereunder.

 

(f)            Acquisition of Automatic Laundry.  The Administrative Agent’s
receipt of i) an officer’s certificate in form an substance reasonably
satisfactory to the Administrative Agent with a certified copy of (A) the
Automatic Laundry Acquisition Agreement and (B) the Seller Subordinated Note, in
each case with all amendments, modifications, supplements and attachments,
(ii) confirmation that there have been no material modifications to the
Automatic Laundry Acquisition Agreement, except as approved by the Arranger,
(iii) confirmation that the Automatic Laundry Acquisition has

 

36

--------------------------------------------------------------------------------


 

been, or contemporaneously with the closing and initial funding under this
Credit Agreement, will be consummated in accordance with the terms of the
Automatic Laundry Acquisition Agreement and in compliance in all material
respects with applicable Laws and regulatory approvals, and (iv) confirmation
that the purchase price is not greater than $116,500,000 without giving effect
to any purchase price adjustments.

 

(g)           [Reserved].

 

(h)           Original Credit Agreement.  The Administrative Agent’s receipt of
evidence, in form and substance reasonably satisfactory to the Administrative
Agent, that the Original Credit Agreement has been (or concurrently with the
Closing Date is being) terminated and all Liens securing obligations under the
Original Credit Agreement have been (or concurrently with the Closing Date are
being) released.

 

(i)            Senior Secured Credit Agreement.  The Administrative Agent’s
receipt of a copy of the Senior Secured Credit Agreement as originally executed
and delivered, together with all exhibits and schedules thereto, in form and
substance satisfactory to the Administrative Agent and the Lenders and certified
by a Responsible Officer of the Parent Borrower as true and complete.

 

(j)            Fees and Expenses.  All fees and expenses (including, unless
waived by the Administrative Agent, all reasonable fees, expenses and
disbursements of any law firm or other counsel to the extent payable pursuant to
the Loan Documents) required to be paid pursuant to the Fee Letter and this
Credit Agreement on or before the Closing Date shall have been paid.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.04, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Credit
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

4.02        Conditions to all Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

 

(a)           The representations and warranties of the Borrowers and each other
Loan Party contained in Article VI, any other Loan Document or any Loan Notice
furnished at any time under or in connection herewith or therewith, shall be
true and correct (i) to the extent such representation or warranty is modified
or qualified based on the terms “materially” or “material” or by reference to
the term “Material Adverse Effect”, in any respect and (ii) to the extent such
representation or warranty is not so modified or qualified, in any material
respect on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct (A) to the extent such
representation or warranty is modified or qualified based on the terms
“materially” or “material” or by reference to the term “Material Adverse
Effect”, in any respect and (B) to the extent such representation or warranty is
not so modified or qualified, in any material respect as of such earlier date.

 

37

--------------------------------------------------------------------------------


 

(b)           No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)           The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension submitted by any Borrower shall be deemed to
be a representation and warranty by all Borrowers that the conditions specified
in Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 


ARTICLE V


 


REPRESENTATIONS AND WARRANTIES


 

The Borrowers represent and warrant to the Lenders that:

 

5.01        Organization; Powers.  Each of the Parent Borrower and the
Subsidiaries are duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, have all requisite corporate power
and authority to carry on its business as now conducted and as proposed to be
conducted and to execute, deliver and perform its obligations under each Loan
Document to which it is a party and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and are in good
standing in, every jurisdiction where such qualification is required for the
conduct of its business.

 

5.02        Authorization; Enforceability.  The Transactions to be entered into
by each Loan Party have been duly authorized by all necessary corporate or other
action and, if required, stockholder action.  This Credit Agreement has been
duly executed and delivered by each of the Borrowers and constitutes, and each
other Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of the Borrowers or such Loan Party (as the case may be), enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

5.03        Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any requirement of Law
applicable to the Parent Borrower or any Subsidiary, (c) will not violate or
result in a default under any material indenture (including, without limitation,
the Senior Note Documents), material agreement or other material instrument
binding upon the Parent Borrower or any Subsidiary or their assets, or give rise
to a right thereunder to require any payment to be made by the Parent Borrower
or any Subsidiary or give rise to a right of, or result in, termination,
cancellation or acceleration of any obligation thereunder, and (d) will not
result in the creation or imposition of any Lien on any asset of the Parent
Borrower or any Subsidiary, except Liens created under the Loan Documents.

 

5.04        Financial Condition; No Material Adverse Change.  (a) The Parent
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and consolidated statements of income, stockholders equity and cash flows as of
and for the fiscal years ended December 31, 2005, December 31, 2006 and
December 31, 2007, reported on by PricewaterhouseCoopers LLP, independent public
accountants.  Such financial statements present fairly, in all material
respects, the financial position and

 

38

--------------------------------------------------------------------------------


 

results of operations and cash flows of the Consolidated Group as of such dates
and for such periods in accordance with GAAP consistently applied.

 

(b)           Except as disclosed in the financial statements referred to above
or the notes thereto, none of the Parent Borrower or the Subsidiaries has, as of
the Closing Date, any material direct or contingent liabilities, unusual long
term commitments or unrealized losses.

 

(c)           No event, change or condition has occurred that has had, or could
reasonably be expected to have, a materially adverse effect on the business,
operations, properties, assets, condition (financial or otherwise), liabilities
or prospects of the Parent Borrower and the Subsidiaries, taken as a whole,
whether or not covered by insurance, since December 31, 2007.

 

5.05        Properties.  (a) Each of the Parent Borrower and the Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for (i) minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
as proposed to be conducted or to utilize such properties for their intended
purposes and (ii) leaseholds subject to all superior title matters and all
matters which encumber the landlord’s or ground lessor’s interest.

 

(b)           Each of the Parent Borrower and the Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Parent Borrower and the Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

(c)           Schedule 5.05 sets forth the address of each real property that is
owned or leased by the Parent Borrower or any Subsidiary (other than addresses
of the locations to which the Laundry Facility Agreements relate) as of the
Closing Date.

 

5.06        Litigation and Environmental Matters.  (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Parent Borrower, threatened against
the Parent Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any of the Loan
Documents or the Transactions.

 

(b)           Except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Parent Borrower nor any Subsidiary (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

5.07        Compliance with Laws and Agreements.

 

(a)           Each of the Parent Borrower and the Subsidiaries is in compliance
with all requirements of Law applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

39

--------------------------------------------------------------------------------


 

(b)           The loans and other obligations under this Credit Agreement are
permitted under the Senior Note Indenture (and the other Senior Note Documents
to the extent such documents are in effect).

 

5.08        Use of Proceeds.  The proceeds of the Revolving Loans made on the
Closing Date shall be used for working capital and lawful corporate purposes
(including Permitted Acquisitions and capital expenditures).  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the FRB, including
Regulations T, U and X.

 

5.09        Taxes.  Each of the Parent Borrower and the Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Parent Borrower or such Subsidiary, as applicable,
has set aside on its books adequate reserves or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

5.10        ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $250,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $250,000 the fair market value of
the assets of all such underfunded Plans.

 

5.11        Disclosure.  The Borrowers have disclosed to the Administrative
Agent all agreements, instruments and corporate or other restrictions to which
the Parent Borrower or any Subsidiary is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No reports, financial
statements, certificates or other information furnished by or on behalf of any
Loan Party by its agents to the Administrative Agent in connection with the
negotiation of this Credit Agreement or any other Loan Document or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains, when taken as a whole, any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Parent
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time delivered and, if such
projected financial information was delivered prior to the Closing Date, as of
the Closing Date.

 

5.12        Subsidiaries.  Schedule 5.12 sets forth the name of, and the
ownership interest of the Parent Borrower in, each Subsidiary of the Parent
Borrower and identifies each Subsidiary that is a Loan Party, in each case as of
the Closing Date.

 

5.13        Insurance.  Schedule 5.13 sets forth a description of all insurance
maintained by or on behalf of the Parent Borrower and the Subsidiaries as of the
Closing Date.  As of the Closing Date, all premiums in respect of such insurance
have been paid.  The Borrowers believe that the insurance maintained by or on
behalf of the Parent Borrower and the Subsidiaries is adequate.

 

5.14        Labor Matters.  As of the Closing Date, there are no strikes,
lockouts or slowdowns against the Parent Borrower or any Subsidiary pending or,
to the knowledge of the Parent Borrower,

 

40

--------------------------------------------------------------------------------


 

threatened.  The hours worked by and payments made to employees of the Parent
Borrower and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters.  All payments of a material amount due from the
Parent Borrower or any Subsidiary, or for which any reasonably foreseeable claim
may be made against the Parent Borrower or any Subsidiary, on account of wages
and employee health and welfare insurance and other benefits (other than routine
claims for benefits), have been paid or accrued as a liability on the books of
the Parent Borrower or such Subsidiary.  The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which the Parent
Borrower or any Subsidiary is bound.

 

5.15        Solvency.  Immediately after the consummation of the Transactions to
occur on the Closing Date, (a) the fair value of the assets of the Loan Parties,
taken as a whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of the Loan Parties, taken as a whole, will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) the Loan Parties will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured and (d) the Loan Parties
will not have unreasonably small capital with which to conduct the business in
which they are engaged as such business is now conducted and is proposed to be
conducted following the Closing Date.

 

5.16        Margin Regulations; Investment Company Act.

 

(a)           The Loan Parties are not engaged and will not engage, principally
or as one of their important activities, in the business of purchasing or
carrying “margin stock” (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.

 

(b)           None of the Loan Parties, any Person “controlling” (as such term
is defined under the Investment Company Act of 1940) a Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

5.17        Taxpayer Identification Number; Other Identifying Information.

 

The true and correct U.S. taxpayer identification number, if any, of each
Borrower is set forth on Schedule 5.17.

 


ARTICLE VI


 


AFFIRMATIVE COVENANTS


 

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable under any Loan Document shall have been paid in full, the Borrowers
covenant and agree with the Lenders that:

 

6.01        Financial Statements and Other Information.  The Borrowers will
furnish to the Administrative Agent on behalf of each Lender:

 

(a)           within 90 days after the end of each fiscal year of the Parent
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and

 

41

--------------------------------------------------------------------------------


 

cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Consolidated Group on a consolidated basis in accordance with GAAP consistently
applied;

 

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Parent Borrower, its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Consolidated Group on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a Compliance Certificate of a Financial Officer
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 7.12 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the Parent
Borrower’s audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

(d)           concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default under
Section 7.12 and, if such knowledge has been obtained, describing such Default
(which certificate may be limited to the extent required by accounting rules or
guidelines);

 

(e)           within 45 days after the commencement of each fiscal year of the
Parent Borrower, a detailed consolidated budget for such fiscal year (including
a projected consolidated balance sheet and related statements of projected
operations and cash flow as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) and, promptly
when available, any significant revisions of such budget;

 

(f)            promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Parent Borrower or any Subsidiary with the SEC or with any national securities
exchange, as the case may be; and

 

(g)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the Parent
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request.

 

6.02        Notices of Material Events.  The Borrowers will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

42

--------------------------------------------------------------------------------


 

(a)           the occurrence of any Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
an executive officer or the Parent Borrower or any Subsidiary or a Financial
Officer, affecting the Borrowers or any Affiliate thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent Borrower and its Subsidiaries in an aggregate amount
exceeding $300,000; and

 

(d)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 

The Loan Parties hereby acknowledge that the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Loan Parties hereunder (collectively, the “Loan Party Materials”) by
posting the Loan Party Materials on IntraLinks or another similar electronic
system (the “Platform”) and that certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to any of the Loan Parties or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Loan Parties hereby agree that (1) all Loan Party
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” (which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof); (2) by marking the
Loan Party Materials “PUBLIC,” the Loan Parties shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Loan Party
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Loan Parties
or their securities for purposes of United States federal and state securities
laws; (3) all Loan Party Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated as “Public Side
Information”; and (4) the Administrative Agent shall be entitled to treat any
Loan Party Materials that are not designated “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not marked as “Public Side
Information”.

 

6.03        Information Regarding Loan Parties.  The Borrowers will furnish to
the Administrative Agent prompt written notice of any change (a) in any Loan
Party’s corporate name, (b) in the jurisdiction of incorporation or organization
of any Loan Party or (c) in any Loan Party’s organizational identification
number.

 

6.04        Existence; Conduct of Business.  The Parent Borrower will, and will
cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.03 or any sale, transfer, lease or other
disposition permitted under Section 7.05.

 

43

--------------------------------------------------------------------------------


 

6.05        Payment of Obligations.  The Parent Borrower will, and will cause
each Subsidiary to, pay its Material Indebtedness and other material
obligations, including tax liabilities, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Parent Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation and (d) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect.

 

6.06        Maintenance of Properties.  The Parent Borrower will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

 

6.07        Insurance.  The Parent Borrower will, and will cause each Subsidiary
to, maintain, with financially sound and reputable insurance companies insurance
in such amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations.  The Borrowers
will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.

 

6.08        [Reserved].

 

6.09        Books and Records; Inspection and Audit Rights.  The Parent Borrower
will, and will cause each Subsidiary to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Parent Borrower
will, and will cause each Subsidiary to, permit any representatives designated
by the Administrative Agent or any Lender, upon reasonable prior notice and
during normal business hours, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested; provided, however,
that unless an Event of Default has occurred and is continuing, the Borrowers
shall not be responsible for the cost of more than one such visit by the
Administrative Agent per calendar year.

 

6.10        Compliance with Laws.  The Parent Borrower will, and will cause each
of its Subsidiaries to, comply with all requirements of Law (including
Environmental Law) applicable to it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

6.11        Use of Proceeds.  The proceeds of the Loans made on the Closing Date
shall be used for working capital and lawful corporate purposes (including
Permitted Acquisitions and capital expenditures).  No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

 

6.12        Guarantee Requirement.

 

(a)           Additional Domestic Subsidiaries.  The Parent Borrower will give
prompt notice to the Administrative Agent of the formation or acquisition of any
Subsidiary after the Closing Date, and cause each Domestic Subsidiary to become
a Guarantor hereunder, and otherwise meet the Guarantee Requirement hereunder,
by execution and delivery of a supplement or joinder agreement to the Guarantee
Agreement within thirty days (30) of formation or acquisition, together with
certified copies of resolutions, organizational documents, incumbency and
officer’s certificates and legal opinions, in form

 

44

--------------------------------------------------------------------------------


 

and substance reasonably satisfactory to the Administrative Agent in each case
within thirty (30) days of formation or acquisition (or such longer period
agreed to by the Administrative Agent in its reasonable discretion).

 

(b)           Foreign Subsidiaries.  The Parent Borrower will not form or
acquire Foreign Subsidiaries without the prior written consent of the
Administrative Agent and the Required Lenders.

 

6.13         [Reserved].

 


ARTICLE VII


 


NEGATIVE COVENANTS


 

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable under any Loan Document have been paid in full, the Borrowers covenant
and agree with the Lenders that:

 

7.01        Indebtedness; Certain Equity Securities.  (a)  The Parent Borrower
will not, and will not permit any Subsidiary to, create, incur, assume or permit
to exist any Indebtedness, except:

 

(i)            Indebtedness created or existing under this Credit Agreement and
the other Loan Documents;

 

(ii)           Indebtedness created or existing under the Senior Secured Loan
Documents;

 

(iii)          Indebtedness existing on the date hereof and set forth in
Schedule 7.01 and extensions, renewals and replacements of any such
Indebtedness; provided that such extending, renewal or replacement Indebtedness
(A) shall not be Indebtedness of an obligor that was not an obligor with respect
to the Indebtedness being extended, renewed or replaced, (B) shall not be in a
principal amount that exceeds the principal amount of Indebtedness being
extended, renewed or replaced (plus accrued interest and premium thereon and
fees and expenses related to such extensions, renewals and replacements
thereof), (C) shall not have an earlier maturity date or decreased weighted
average life than the Indebtedness being extended, renewed or replaced and
(D) shall be subordinated to the Obligations on the same terms as the
Indebtedness being extended, renewed or replaced;

 

(iv)          intercompany Indebtedness between and among members of the
Consolidated Group to the extent permitted by Section 7.04; provided that
Indebtedness of any Borrower to any Subsidiary (other than another Borrower) and
Indebtedness of any Loan Party to any Subsidiary that is not a Loan Party shall
be subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

 

(v)           Guarantees by members of the Consolidated Group in respect of
Indebtedness otherwise permitted hereunder; provided that Guarantees by the
Parent Borrower or any Loan Party of Indebtedness of any Subsidiary that is not
a Loan Party shall be subject to Section 7.04, (C) Guarantees permitted under
this clause (v) shall be subordinated to the Obligations of the applicable
Subsidiary on the same terms as the Indebtedness so Guaranteed is subordinated
to the Obligations and (D) neither the Senior Notes nor any Senior Notes
Refinancing Indebtedness shall be Guaranteed by any Subsidiary, unless such
Subsidiary is a Loan Party that has Guaranteed the Obligations pursuant to the
Guarantee Agreement;

 

45

--------------------------------------------------------------------------------


 

(vi)          Indebtedness of the Parent Borrower or any Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (plus accrued interest and premium thereon); provided
that (A) such Indebtedness is incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement and (B) the
aggregate principal amount of Indebtedness permitted by this clause (vi) shall
not exceed $10,000,000 at any time outstanding;

 

(vii)         [Reserved];

 

(viii)        other unsecured Indebtedness in an aggregate principal amount not
exceeding $1,000,000 at any time outstanding; provided that the aggregate
principal amount of Indebtedness of the Subsidiaries that are not Loan Parties
permitted by this clause (viii) shall not exceed $500,000 at any time
outstanding;

 

(ix)           Indebtedness owed to any Person (including obligations in respect
of letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

 

(x)            Indebtedness of the Parent Borrower or any Subsidiary in respect
of performance bonds, bid bonds, appeal bonds, surety bonds, performance and
completion guarantees and similar obligations, in each case provided in the
ordinary course of business;

 

(xi)           Indebtedness in respect of Swap Agreements permitted by
Section 7.07;

 

(xii)          (A) the Senior Notes in an aggregate principal amount not to
exceed $225,000,000 and (B) Senior Notes Refinancing Indebtedness; and

 

(xiii)         (A) the Seller Subordinated Note in an initial aggregate
principal amount not to exceed $10,000,000 and (B) Seller Subordinated Note
Refinancing Indebtedness; and

 

(b)           The Parent Borrower will not, and will not permit any Subsidiary
to, issue preferred Equity Interests, except for (i) any preferred Equity
Interest issued pursuant to the Shareholders Rights Plan and (ii) any preferred
Equity Interest, the proceeds of which are used to prepay any amounts
outstanding under this Credit Agreement, the other Loan Documents and the Senior
Secured Loan Documents.

 

7.02        Liens.  The Parent Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a)           Liens created or existing under the Senior Secured Loan Documents;

 

(b)           Permitted Encumbrances;

 

46

--------------------------------------------------------------------------------


 

(c)           any Lien on any property or asset of the Parent Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 7.02; provided
that (i) such Lien shall not apply to any other property or asset of the Parent
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations that it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof (plus accrued interest and premium thereon and fees and expenses related
to such extension, renewal or replacement thereof);

 

(d)           any Lien existing on any property or asset prior to the
acquisition thereof by the Parent Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Parent Borrower or any Subsidiary
and (iii) such Lien shall secure only those obligations that it secures on the
date of such acquisition or the date such Person becomes a Subsidiary, as the
case may be, and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof (plus accrued interest and
premium thereon and fees and expenses related to such extension, renewal or
replacement thereof);

 

(e)           Liens on fixed or capital assets acquired, constructed or improved
by the Parent Borrower or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by clause (vi) or (vii) of
Section 7.01(a), (ii) such security interests and the Indebtedness secured
thereby are incurred prior to or within 90 days after such acquisition or the
completion of such construction or improvement, (iii) the Indebtedness secured
thereby does not exceed the lesser of the cost of acquiring, constructing or
improving such fixed or capital asset or its fair market value at the time such
security interest attaches, and in any event, such Indebtedness does not exceed
the amount of Indebtedness permitted under Section 7.01(a)(vi) or (vii), and
(iv) such security interests shall not apply to any other property or assets of
the Parent Borrower or any Subsidiary;

 

(f)            Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the UCC in effect in the relevant jurisdiction
covering only the items being collected upon; and

 

(g)           Liens granted by a Subsidiary that is not a Loan Party in favor of
the Parent Borrower or another Loan Party in respect of Indebtedness owed by
such Subsidiary.

 

7.03        Fundamental Changes.

 

(a)           The Parent Borrower will not, and will not permit any Subsidiary
to, merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or liquidate or dissolve, except that, if
at the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Subsidiary may merge into a Borrower in
a transaction in which a Borrower is the surviving corporation, (ii) any
Subsidiary (other than a Borrower) may merge into any Subsidiary (other than a
Borrower) in a transaction in which the surviving entity is a Subsidiary and (if
any party to such merger is a Loan Party) is a Loan Party and (iii) any
Subsidiary (other than a Loan Party) may liquidate or dissolve if the Parent
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Parent Borrower and is not materially disadvantageous to
the Lenders; provided

 

47

--------------------------------------------------------------------------------


 

that any such merger involving a Person that is not a Wholly Owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 7.04.

 

(b)           The Parent Borrower will not, and will not permit any of the
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Parent Borrower and the Subsidiaries on
the Closing Date and businesses reasonably related thereto.

 

7.04        Investments, Loans, Advances, Guarantees and Acquisitions.  The
Parent Borrower will not, and will not permit any of the Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Wholly Owned Subsidiary prior to such merger) any Equity Interests in
or evidences of indebtedness or other securities (including any option, warrant
or other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:

 

(a)           Permitted Investments;

 

(b)           Permitted Acquisitions; provided that each acquisition during the
term of this Credit Agreement must be approved by the Administrative Agent and
the Required Lenders, on a case-by-case basis, in their discretion;

 

(c)           investments existing on the date hereof and set forth on Schedule
7.04;

 

(d)           investments by the Parent Borrower and its Subsidiaries in Equity
Interests in their respective Subsidiaries; provided that the aggregate amount
of investments by Loan Parties in Subsidiaries that are not Loan Parties
(together with outstanding intercompany loans permitted under clause (ii) to the
proviso to subsection (e) hereof and outstanding Guarantees permitted under the
proviso to subsection (g) hereof) shall not exceed $500,000 at any time
outstanding (in each case determined without regard to any write-down or
write-offs);

 

(e)           loans or advances made by the Parent Borrower to any Subsidiary
and made by any Subsidiary to the Parent Borrower or any other Subsidiary;
provided that the amount of such loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties (together with investments permitted
under subsection (d) hereof and outstanding Guarantees permitted under the
proviso to subsection (g) hereof shall not exceed $500,000 at any time
outstanding (in each case determined without regard to any write-down or
write-offs);

 

(f)            loans or advances to employees made in the ordinary course of
business of the Parent Borrower or a Subsidiary not exceeding $250,000 in the
aggregate outstanding at any time; provided that no such advances to any single
employee shall exceed $100,000 in the aggregate outstanding (determined without
regard to any write-downs or write-offs of such loans or advances);

 

(g)           Guarantees constituting Indebtedness permitted by Section 7.01;
provided that the aggregate principal amount of Indebtedness of Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party (together with
investments permitted under Section 7.04(d) and outstanding intercompany loans
permitted under Section 7.04(e)) shall not exceed $500,000 at any time
outstanding (in each case determined without regard to any write-downs or
write-offs);

 

48

--------------------------------------------------------------------------------


 

(h)           investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(i)            investments in the form of Swap Agreements permitted by
Section 7.07;

 

(j)            investments of any Person existing at the time such Person
becomes a Subsidiary of a Borrower or consolidates or merges with a Borrower or
any of the Subsidiaries (including in connection with a Permitted Acquisition)
so long as such investments were not made in contemplation of such Person
becoming a Subsidiary or of such consolidation or merger;

 

(k)           investments received in connection with the dispositions of assets
permitted by Section 7.05;

 

(l)            the Automatic Laundry Acquisition shall be permitted in
accordance with the terms of the Automatic Laundry Acquisition Agreement;

 

(m)          investments made to the extent permitted by Section 7.03; and

 

(n)           other investments, loans and advances by the Parent Borrower or
any Subsidiary in an aggregate amount, as valued at cost at the time each such
investment is made and including all related commitments for future advances,
not exceeding $250,000 in the aggregate for all such investments made from and
after the Closing Date plus an amount equal to any returns of capital actually
received in cash in respect of any such investments (which amount shall not
exceed the amount of such investment valued at cost at the time such investment
was made).

 

7.05        Asset Sales.  The Parent Borrower will not, and will not permit any
of its Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Parent Borrower permit
any Subsidiary to issue any additional Equity Interest in such Subsidiary,
except:

 

(a)           sales, transfers and other dispositions of (i) inventory,
(ii) used or surplus equipment and (iii) Permitted Investments in the ordinary
course of business;

 

(b)           sales, transfers and other dispositions to the Parent Borrower or
a Subsidiary; provided that any such sales, transfers or dispositions involving
a Subsidiary that is not a Loan Party shall be made in compliance with Sections
7.04 and 7.09;

 

(c)           sales, transfers and other dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof consistent with
past practice;

 

(d)           sales, transfers and other dispositions of property to the extent
such property constitutes an investment permitted by clauses (a), (h), (i) and
(k) of Section 7.04;

 

(e)           sale and leaseback transactions permitted by Section 7.06;

 

(f)            dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary;

 

49

--------------------------------------------------------------------------------


 

(g)           sales, transfers and other dispositions of assets (other than
Equity Interests in a Subsidiary unless all Equity Interests in such Subsidiary
(other than a Borrower) are sold) that are not permitted by any other clause of
this Section; provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (g) shall not
exceed $5,000,000; and

 

(h)           each of the Parent Borrower and its Subsidiaries may grant
licenses, sublicenses, leases or subleases to other Persons to the extent such
grant does not materially interfere with the conduct of business of the Parent
Borrower or any of its Subsidiaries;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b), (c) and (f) above) shall be
made for fair value and (other than those permitted by clause (b)) for at least
75% cash consideration.

 

7.06        Sale and Leaseback Transactions.  The Parent Borrower will not, and
will not permit any of the Subsidiaries to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets that is
made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within 90 days after the Parent
Borrower or such Subsidiary acquires or completes the construction of such fixed
or capital asset.

 

7.07        Swap Agreements.  The Parent Borrower will not, and will not permit
any of the Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Parent Borrower
or any Subsidiary has actual exposure (other than those in respect of shares of
capital stock or other equity ownership interests of the Parent Borrower or any
of its Subsidiaries) and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from floating to fixed rate,
from fixed to floating rates, from one floating rate to another floating rate or
otherwise) with respect to any interest-bearing liability or investment of the
Parent Borrower or any Subsidiary.

 

7.08        Restricted Payments; Certain Payments of Indebtedness.  (a)  The
Parent Borrower will not, and will not permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except (i) the
Subsidiaries may declare and pay dividends ratably with respect to their Equity
Interests, and (ii) the Parent Borrower may declare and pay dividends with
respect to its common stock payable solely in additional shares of its common
stock.

 

(b)           The Parent Borrower will not, and will not permit any Subsidiary
to, make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

 

(i)            payment of Indebtedness created under (A) the Senior Secured
Credit Agreement and (B) this Credit Agreement and the Loan Documents;

 

(ii)           scheduled payments of principal or interest with respect to
Indebtedness to the extent permitted by Section 7.01;

 

50

--------------------------------------------------------------------------------


 

(iii)          payment of secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness; and

 

(iv)          prepayments in respect of Capital Lease Obligations in the
ordinary course of business.

 

7.09        Transactions with Affiliates.  The Parent Borrower will not, and
will not permit any Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions in the ordinary course of business and at
prices and on terms and conditions not less favorable to the Parent Borrower or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among the Parent Borrower and the
Loan Parties not involving any other Affiliate, (c) any investment permitted by
Section 7.04(d) and (e), (d) any Indebtedness permitted under
Section 7.01(a)(iv), (e) loans or advances to employees permitted under
Section 7.04, (f) the payment of reasonable fees to directors of the Parent
Borrower or any Subsidiary who are not employees of the Parent Borrower or any
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Parent Borrower or its Subsidiaries in the ordinary course of business, (g) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by the Parent Borrower’s Board of
Directors, (h) employment and severance arrangements entered into in the
ordinary course of business and approved by the Parent Borrower’s Board of
Directors between the Parent Borrower or any Subsidiary and any employee thereof
and (i) any Restricted Payment permitted by Section 7.08.

 

7.10        Restrictive Agreements.  The Parent Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Parent Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Parent Borrower or any other Subsidiary or to Guarantee Indebtedness of
the Parent Borrower or any other Subsidiary; provided that (i) the foregoing
shall not apply to restrictions and conditions imposed by law, by the Senior
Secured Credit Agreement or by any Loan Document, (ii) the foregoing shall not
apply to restrictions and conditions existing on the Closing Date identified on
Schedule 7.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by (A) any
agreement relating to secured Indebtedness permitted by this Credit Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness or (B) any Senior Notes Documents and (v) clause (a) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof.

 

7.11        Amendment of Material Documents.  The Parent Borrower will not, and
will not permit any Subsidiary to, amend, modify or waive any of its rights
under (a) its certificate of incorporation, by-laws or other organizational
documents to the extent adverse to the Lenders, (b) any Senior Notes Documents,
except to the extent permitted by the definition of “Senior Notes Refinancing
Indebtedness” or (c) any Seller Subordinated Note Documents, except to the
extent permitted by the definition of “Seller Subordinated Note Refinancing
Indebtedness”.

 

51

--------------------------------------------------------------------------------


 

7.12        Financial Covenants.

 

(a)           Consolidated Total Leverage Ratio.  As of the end of each fiscal
quarter of the Parent Borrower, the Consolidated Total Leverage Ratio will be
not greater than:

 

Period

 

Maximum Consolidated
Total Leverage Ratio

Closing Date through June 30, 2009

 

4.5:1.0

July 1, 2009 and thereafter

 

4.25:1.0

 

(b)           Consolidated Senior Secured Leverage Ratio.  As of the end of each
fiscal quarter of the Parent Borrower, the Consolidated Senior Secured Leverage
Ratio will be not greater than 2.5:1.0.

 

(c)           Consolidated Cash Flow Coverage Ratio.  As of the end of each
fiscal quarter of the Parent Borrower, the Consolidated Cash Flow Coverage Ratio
will be not less than 1.2:1.0.

 


ARTICLE VIII


 


EVENTS OF DEFAULT AND REMEDIES


 

8.01        Events of Default.

 

If any of the following events (“Events of Default”) shall occur:

 

(a)           the Borrowers shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;

 

(b)           the Borrowers shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Credit Agreement or any other Loan Document, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of the Parent Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect
(i) to the extent such representation or warranty is modified or qualified based
on the terms “materially” or “material” or by reference to the term “Material
Adverse Effect”, in any respect and (ii) to the extent such representation or
warranty is not so modified or qualified, in any material respect, in each case
when made or deemed made;

 

(d)           the Borrowers shall fail to observe or perform any covenant,
condition or agreement contained in Section 6.02, 6.03 or 6.04 (with respect to
the existence of the Borrowers) or 6.11 or in Article VII;

 

(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of

 

52

--------------------------------------------------------------------------------


 

this Article), and such failure shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent to the Borrowers (which
notice will be given at the request of any Lender);

 

(f)            the Parent Borrower or any Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount, but in any
case after any applicable grace period) in respect of any Material Indebtedness,
when and as the same shall become due and payable;

 

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Parent Borrower or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent Borrower or any Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

(i)            the Parent Borrower or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent Borrower or any Subsidiary or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j)            the Parent Borrower or any Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

 

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $2,500,000 shall be rendered against the Parent Borrower,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Parent Borrower or any Subsidiary to
enforce any such judgment;

 

(l)            an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Parent
Borrower and its Subsidiaries in an aggregate amount exceeding (i) $625,000 in
any year or (ii) $1,250,000 for all periods;

 

53

--------------------------------------------------------------------------------


 

(m)          any Loan Document shall for any reason be asserted by any Loan
Party not to be a legal, valid and binding obligation of any party thereto;

 

(n)           the Guarantees of the Obligations by Parent Borrower and the Loan
Parties pursuant to the Guarantee Agreement shall cease to be in full force and
effect (other than in accordance with the terms of the Loan Documents) or shall
be asserted by Parent Borrower or any Loan Party not to be in effect or not to
be legal, valid and binding obligations;

 

(o)           a Change in Control shall occur; or

 

(p)           the occurrence of an “Event of Default” (or any comparable term)
under, and as defined in, the Senior Secured Loan Documents;

 

then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take either
or both of the following actions, at the same or different times:  (i) terminate
the Revolving Commitments, and thereupon the Revolving Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to the
Borrowers described in clause (h) or (i) of this Article, the Revolving
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers.

 

8.02        Application of Funds.

 

After the exercise of remedies provided for in Section 8.01 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

 

First, pro rata to the payment of that portion of the Obligations hereunder
constituting fees, indemnities, expenses and other amounts (including all
reasonable fees, expenses and disbursements of any law firm or other counsel to
the extent payable under Section 10.04 and amounts payable under Article III)
payable to the Administrative Agent in its capacity as such, including all
amounts incurred in the execution of its duties as administrative agent to the
extent payable under the Loan Documents;

 

Second, pro rata to payment of that portion of the Obligations hereunder
constituting fees, indemnities, expenses and other amounts (including all
reasonable fees, expenses and disbursements of any law firm or other counsel to
the extent payable under Section 10.04 and amounts payable under Article III
hereof) payable to the Administrative Agent in its capacity as such to the
extent payable under the Loan Documents;

 

Third, pro rata to payment of that portion of the Obligations hereunder
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the lenders

 

54

--------------------------------------------------------------------------------


 

(including all reasonable fees, expenses and disbursements of any law firm or
other counsel to the extent payable under Section 10.04 and amounts payable
under Article III), ratably among them in proportion to the amounts described in
this clause payable to them to the extent payable under the Loan Documents;

 

Fourth, pro rata to payment of that portion of the Obligations hereunder
constituting accrued and unpaid interest on loans and fees, premiums and
scheduled periodic payments, and any interest accrued thereon, due under any
Swap Agreement between any Loan Party and any Lender, or any Affiliate of a
Lender, to the extent such Swap Agreement is permitted by Section 7.07, ratably
among the Lenders (and, in the case of such Swap Agreements, Affiliates of
Lenders) in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, pro rata to payment of that portion of the Obligations hereunder
constituting unpaid principal of loans and breakage, termination or other
payments, and any interest accrued thereon, due under any Swap Agreement between
any Loan Party and any Lender, or any Affiliate of a Lender, to the extent such
Swap Agreement is permitted by Section 7.07, ratably among the Lenders (and, in
the case of such Swap Agreements, Affiliates of Lenders) in proportion to the
respective amounts described in this clause Fifth held by them; and

 

Last, the balance, if any, after all of the Obligations hereunder have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.

 


ARTICLE IX


 


ADMINISTRATIVE AGENT


 

9.01        Appointment and Authorization of Administrative Agent.

 

Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent and the Lenders, and none of the Borrowers nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.

 

9.02        Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any of the Borrowers or any of their Subsidiaries or other Affiliates as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

55

--------------------------------------------------------------------------------


 

9.03        Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and Article VIII) or (ii) in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by a
Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made by
any other Person in or in connection with this Credit Agreement or any other
Loan Document, (ii) the contents of any certificate, report or other document
delivered by any other Person hereunder or thereunder or in connection herewith
or therewith, (iii) the performance or observance by any other Person of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Credit Agreement, any other Loan Document
or any other agreement, instrument or document or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 


9.04        RELIANCE BY ADMINISTRATIVE AGENT.


 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be

 

56

--------------------------------------------------------------------------------


 

fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

9.05        Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of the Administrative Agent and any such sub
agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

9.06        Resignation of the Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Parent Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Parent Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Parent Borrower and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this

 

57

--------------------------------------------------------------------------------


 

Credit Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Credit Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

 

9.08        No Other Duties.

 

Anything herein to the contrary notwithstanding, neither the Sole Lead Arranger
nor the Sole Book Manager listed on the cover page hereof shall have any powers,
duties or responsibilities under this Credit Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

 

9.09        Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
(other than obligations under Swap Agreements or Treasury Management Agreements
to which the Administrative Agent is not a party) that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the Lenders
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders and the Administrative Agent under Sections 2.09
and 10.04) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

9.10        Guaranty Matters.

 

The Lenders irrevocably authorize the Administrative Agent to release any
Guarantor from its obligations under the Guarantee Agreement (or other document
pursuant to which a Person becomes a

 

58

--------------------------------------------------------------------------------


 

Guarantor), provided hereunder if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

 

As specified in this Section 9.10, the Administrative Agent will, at the Parent
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to release such Guarantor
from its obligations under the Guarantee Agreement, in each case in accordance
with the terms of the Loan Documents and this Section 9.10.

 


ARTICLE X


 


MISCELLANEOUS


 

10.01      Amendments, Etc.

 

No amendment or waiver of any provision of this Credit Agreement or any other
Loan Document, and no consent to any departure by the Borrowers or any other
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (or by the Administrative Agent on behalf of the Required
Lenders upon receipt of a consent and direction letter to do so by the
applicable Lenders) and the applicable Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that:

 

(a)           unless also consented to in writing by each Lender directly
affected thereby, no such amendment, waiver or consent shall:

 

(i)            extend or increase the Commitment of any Lender (or reinstate any
Revolving Commitment terminated pursuant to Section 8.01), it being understood
that the amendment or waiver of an Event of Default or a mandatory reduction or
a mandatory prepayment in Revolving Commitments shall not be considered an
increase in Revolving Commitments;

 

(ii)           waive non-payment or postpone any date fixed by this Credit
Agreement or any other Loan Document for any payment of principal, interest,
fees or other amounts due to any Lender hereunder or under any other Loan
Document (it being understood that an amendment or waiver of a mandatory
reduction or mandatory prepayment provision shall not be considered a
non-payment or postponement of a payment)`;

 

(iii)          reduce the principal of, or the rate of interest specified herein
on, any Loan, or any fees or other amounts payable hereunder or under any other
Loan Document; provided, however, that only the consent of the Required Lenders
shall be necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate or (B) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;

 

(iv)          change any provision of this Credit Agreement regarding pro rata
sharing or pro rata funding with respect to (A) the making of advances
(including participations), (B) the manner of application of payments or
prepayments of principal, interest, or fees, or (C) the manner of reduction of
commitments and committed amounts;

 

59

--------------------------------------------------------------------------------


 

(v)           change any provision of this Section 10.01(a) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder; or

 

(vi)          release all or substantially all of the value of the guarantee
provided by the Loan Parties pursuant to the Guarantee Agreement without the
written consent of each Lender;

 

(b)           unless also consented to in writing by the Administrative Agent,
no such amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Credit Agreement or any other Loan Document;

 

provided however, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender,
(ii) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
or insolvency reorganization plan that affects the Loans, (iii) each Lender
acknowledged that the provisions of Section 1126(c) of the Bankruptcy Code
supersedes the unanimous consent provisions set forth herein, (iv) the Required
Lenders may consent to allow a Loan Party to use cash collateral in the context
of a bankruptcy or insolvency proceeding; and (v) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto.

 

10.02      Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to any Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the

 

60

--------------------------------------------------------------------------------


 

Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrowers
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE 
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE LOAN PARTY MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE LOAN PARTY MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Loan Party Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of any Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Loan Party, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

(d)           Change of Address, Etc.  Each of the Borrowers and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Parent
Borrower and the Administrative Agent.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Loan Party Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non public
information with respect to the Borrowers or their securities for purposes of
United States Federal or state securities laws.

 

61

--------------------------------------------------------------------------------


 

(e)           Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Loan Notices) purportedly given by or on behalf of the
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrowers shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.03      No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article VIII and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

62

--------------------------------------------------------------------------------


 

10.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Borrowers shall pay (i) all reasonable
and documented out-of- pocket expenses incurred by the Administrative Agent and
its Affiliates (including the reasonable fees, charges and disbursements of one
outside counsel (in addition to any reasonably necessary special counsel and up
to one local counsel in each applicable jurisdiction) for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Credit Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable out of pocket expenses incurred by the Administrative Agent or any
Lender (including the fees, charges and disbursements of any one outside counsel
(in addition to any reasonably necessary special counsel and up to one local
counsel in each applicable jurisdiction) for the Administrative Agent or any
Lender), in connection with the enforcement or protection of its rights (unless,
in the reasonable opinion of such outside counsel, the representation of all
such parties by one outside counsel would be inappropriate due to the existence
of an actual or potential conflict of interest) (A) in connection with this
Credit Agreement and the other Loan Documents, including its rights under this
Section, or (B) in connection with the Loans made hereunder, including all such
out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

(b)           Indemnification by the Borrowers.  The Borrowers shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable and documented fees, charges and disbursements of counsel for any
Indemnitee, subject to the last sentence of this clause (b)), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Credit Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Credit Agreement and
the other Loan Documents (including in respect of any matters addressed in
Section 3.01), (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrowers or any of
their Subsidiaries, or any Environmental Liability related in any way to the
Borrowers or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnitee (or its Related Parties) or
(y) result from a claim brought by any Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if such Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  Notwithstanding anything to
the contrary in this Credit Agreement or any other Loan Document, with respect
to any individual claim (or series of related claims), in no event shall the
Loan Parties be required to reimburse the legal fees and expenses of more than
one outside counsel (in addition to any reasonably necessary special counsel and
up to one local counsel in each applicable jurisdiction, but excluding any
inhouse counsel) for all Indemnitees collectively unless, in

 

63

--------------------------------------------------------------------------------


 

the reasonable opinion of such outside counsel, the representation of all such
Persons by one outside counsel would be inappropriate due to the existence of an
actual or potential conflict of interest.

 

(c)           Reimbursement by Lenders.  To the extent that any Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Aggregate Revolving
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent).  The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.11(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrowers shall not assert, and hereby waive,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Credit
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  No Indemnitee referred to in subsection (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Credit Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the bad faith, gross negligence or
willful misconduct of such Indemnitee or its Related Parties as determined by a
final and nonappeable judgment of a court of competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section 10.04 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Revolving Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

10.05      Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent on demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Credit Agreement.

 

64

--------------------------------------------------------------------------------


 

10.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither any Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section or (ii) by way
of participation in accordance with the provisions of subsection (d) of this
Section.  Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Parent
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

65

--------------------------------------------------------------------------------


 

(A)          the consent of the Parent Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Borrower.  No such assignment shall be made to
any Borrower or any Borrower’s Affiliates or Subsidiaries.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04
with respect to facts and circumstances occurring prior to the effective date of
such assignment.  Upon request, the Borrowers (at their expense) shall execute
and deliver a Revolving Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Credit Agreement that does not
comply with this subsection shall be treated for purposes of this Credit
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Commitments of, and principal amounts of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Credit Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, any Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the

 

66

--------------------------------------------------------------------------------


 

Borrowers or any of the Borrowers’ respective Affiliates or Subsidiaries) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Credit Agreement (including all or a portion of its Commitment and/or
the Loans owing to it); provided that (i) such Lender’s obligations under this
Credit Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Credit Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 10.01 that affects such Participant.  Subject to
subsection (e) of this Section, the Borrowers agree that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.12 as
though it were a Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant.  A Participant shall not be entitled to
the benefits of Section 3.01 unless the Parent Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement (including under its Revolving Note(s), if any) to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

10.07      Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Credit Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Credit Agreement or (ii) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to the Borrowers
and their obligations, (g) with the consent of the Parent Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) 

 

67

--------------------------------------------------------------------------------


 

becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than a
Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrowers or any Subsidiary relating to the Borrowers or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrowers or any Subsidiary.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non public information concerning a Borrower or
a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non public information and (c) it will handle such
material non public information in accordance with applicable Law, including
United States federal and state securities Laws.

 

10.08      Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of any Borrower or any other Loan Party against any and
all of the obligations of such Borrower or such Loan Party now or hereafter
existing under this Credit Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Credit Agreement or any other Loan Document and although such obligations of
such Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have.  Each Lender agrees to notify the Parent Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

10.09      Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

68

--------------------------------------------------------------------------------


 

10.10      Counterparts; Integration; Effectiveness.

 

This Credit Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Credit Agreement and the other Loan Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 5.01, this Credit
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Credit Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this Credit
Agreement.

 

10.11      Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

 

10.12      Severability.

 

If any provision of this Credit Agreement or the other Loan Documents is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13      Replacement of Lenders.

 

If (a) any Lender requests compensation under Section 3.04, (b) any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (c) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed amendment, consent,
change, waiver, discharge or termination with respect to any Loan Document that
has been approved by the Required Lenders (including, without limitation, by a
failure to respond in writing to a proposed amendment by the date and time
specified by the Administrative Agent) as provided in Section 10.01 but requires
unanimous consent of all Lenders or all Lenders of a particular class of loans,
or (d) any Lender is a Defaulting Lender, then the Parent Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06; provided that the consent of the Administrative
Agent shall not be unreasonably withheld), all of its interests, rights and
obligations under this Credit Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

69

--------------------------------------------------------------------------------


 

(i)            the respective Borrower shall have paid to the Administrative
Agent the assignment fee specified in Section 10.06(b)(iv);

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)          such assignment does not conflict with applicable Laws; and

 

(v)           in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed amendment, consent change, waiver,
discharge or termination with respect to any Loan Document, the applicable
replacement bank or financial institution consents to the proposed change,
waiver, discharge or termination;

 

provided that the failure by such Non-Consenting Lender to execute and deliver
an Assignment and Assumption shall not impair the validity of the removal of
such Non-Consenting Lender and the mandatory assignment of such Non-Consenting
Lender’s Revolving Commitments and outstanding Loans.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the respective Borrower to require such assignment and
delegation cease to apply.

 

10.14      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  EACH OF THE BORROWERS AND THE OTHER
LOAN PARTIES IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF SUCH STATE AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY

 

70

--------------------------------------------------------------------------------


 

ACTION OR PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH OF THE BORROWERS AND THE OTHER LOAN PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15      Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16      No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Borrowers and the other Loan Parties
acknowledges and agrees that: (a) (i) the arranging and other services regarding
this Credit Agreement provided by the Administrative Agent and the Arranger, are
arm’s-length commercial transactions between the Borrowers, the other Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent and  the Arranger, on the other hand, (ii) each of the Borrowers and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) each of the
Borrowers and the other Loan Parties is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (b) (i) the Administrative Agent and the
Arranger, each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrowers, any
other Loan Party or any of their respective Affiliates, or any other Person and
(ii) neither the Administrative Agent nor the Arranger has any obligation to the
Borrowers, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those

 

71

--------------------------------------------------------------------------------


 

obligations expressly set forth herein and in the other Loan Documents; and
(c) the Administrative Agent and the Arranger and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrowers, the other Loan Parties and their respective
Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrowers, any other Loan
Party or any of their respective Affiliates.  To the fullest extent permitted by
law, each of the Borrowers and the other Loan Parties hereby waives and releases
any claims that it may have against the Administrative Agent and the Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

10.17      Electronic Execution of Assignments and Certain Other Documents.

 

The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

10.18      USA PATRIOT Act.

 

Each Lender that is subject to the PATRIOT Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrowers, which information includes the name and address of each Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Borrower in accordance with the Act.  Each
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

72

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

BORROWERS:

MAC-GRAY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Michael J. Shea

 

Name:  Michael J. Shea

 

Title:  Chief Financial Officer

 

 

 

 

MAC-GRAY SERVICES, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Michael J. Shea

 

Name:  Michael J. Shea

 

Title:  Chief Financial Officer

 

 

 

 

INTIRION CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Michael J. Shea

 

Name:  Michael J. Shea

 

Title:  Chief Financial Officer

 

 

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

By:

William Faidell, Jr.

 

Name:

William Faidell, Jr.

 

Title:

Assistant Vice President

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

Christopher S. Allen

 

Name:

Christopher S. Allen

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

LENDERS:

FIFTH THIRD BANK

 

 

 

 

 

By:

/s/ Henry Petrillo

 

 

Name:

Henry Petrillo

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Mitchell B. Feldman

 

Name:

Mitchell B. Feldman

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK N.A.

 

 

 

 

 

By:

/s/ Michael Sweeney

 

Name:

Michael Sweeney

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

TD BANKNORTH NA

 

 

 

 

 

By:

/s/ Jeffrey R. Westling

 

Name:

Jeffrey R. Westling

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

EASTERN BANK

 

 

 

 

 

By:

/s/ Robert J. Moodie

 

Name:

Robert J. Moodie

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SOVEREIGN BANK

 

 

 

 

 

By:

/s/ Penny Garver

 

Name:

Penny Garver

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

ALLIED IRISH BANKS, P.L.C.

 

 

 

 

 

By:

    /s/ Joanne Gibson

Des Brennan

 

 

Name:

Joanne Gibson

Des Brennan

 

 

Title:

Assistant V.P.

Assistant V.P.

 

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A.

 

 

 

 

 

By:

/s/ Christopher J. Wickles

 

Name:

Christopher J. Wickles

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ J. Matthew Rowand

 

Name:

J. Matthew Rowand

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST

 

 

 

 

 

By:

/s/ Sylvia Ponce

 

Name:

Slyvia Ponce

 

Title:

AVP

 

 

--------------------------------------------------------------------------------


 

 

BROWN BROTHERS HARRIMAN & CO.

 

 

 

 

 

By:

/s/ Suzanne Dwyer

 

Name:

Suzanne Dwyer

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SALEM FIVE CENTS SAVINGS BANK

 

 

 

 

 

By:

/s/ Joseph V. Leary

 

Name:

Joseph V. Leary

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

/s/ Elise M. Russo

 

Name:

Elise M. Russo

 

Title:

First Vice President

 

--------------------------------------------------------------------------------


 

 

FIRSTRUST BANK

 

 

 

 

 

By:

/s/ Ellen Frank

 

Name:

Ellen Frank

 

Title:

Vice President

 

--------------------------------------------------------------------------------